Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 1 of 73 PageID #: 9367
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------------------------------------------------------------
CRYSTALLEX INTERNATIONAL                                     :
CORPORATION,                                                 :
                                                             :
                  Plaintiff,                                 :
                                                             :
         v.                                                  :        Misc. No. 17-151-LPS
                                                             :
BOLIVARIAN REPUBLIC OF                                       :        PUBLIC VERSION
VENEZUELA,                                                   :
                                                             :
                  Defendant.                                 :
                                                             :
                                                             :
                                                             :
---------------------------------------------------------------------------------------------------------------------

                  SPECIAL MASTER’S REPORT AND RECOMMENDATION
                   REGARDING PROPOSED SALE PROCEDURES ORDER



OF COUNSEL:

Ray C. Schrock, P.C. (pro hac vice pending)               Myron T. Steele (#000002)
Alexander W. Welch (pro hac vice pending)                 Matthew F. Davis (#4696)
Jason L. Hufendick (pro hac vice pending)                 Alan R. Silverstein (#5066)
WEIL, GOTSHAL & MANGES LLP                                Abraham Schneider (#6696)
767 Fifth Avenue                                          POTTER ANDERSON & CORROON LLP
New York, New York 10153                                  Hercules Plaza, 6th Floor
Telephone: (212) 310-8000                                 1313 North Market Street
Facsimile: (212) 310-8007                                 P.O. Box 951
Ray.Schrock@weil.com                                      Wilmington, DE 19801
Alexander.Welch@weil.com                                  Telephone: (302) 984-6000
Jason.Hufendick@weil.com                                  Facsimile: (302) 658-1192
                                                          msteele@potteranderson.com
                                                          mdavis@potteranderson.com
                                                          asilverstein@potteranderson.com
                                                          aschneider@potteranderson.com

                                                          Counsel for Special Master Robert B. Pincus

Dated: August 9, 2021
Public Version Dated: September 15, 2021
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 2 of 73 PageID #: 9368
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                              TABLE OF CONTENTS

                                                                                                                               Page

I.     Preliminary Statement..........................................................................................................1
II.    Overview of the Special Master’s Process...........................................................................4
       A.        Appointment of Special Master ...............................................................................4
       B.        Retention of Advisors ..............................................................................................5
       C.        Entry of Protective Order.......................................................................................16
       D.        Proposed Sale Process Party Engagement .............................................................18
       E.        United States Government Outreach .....................................................................20
       F.        Due Diligence of PDVH and CITGO ....................................................................22
       G.        Relevant Claims and Interests................................................................................23
                 1.         Crystallex’s Judgment................................................................................24
                 2.         ConocoPhillips’ Judgment .........................................................................26
                 3.         PDVSA 2020 Bondholders & CITGO Holding Pledge.............................28
                 4.         RTSA Loan & RTSA Pledge.....................................................................29
                 5.         Additional Judgment Creditors of Venezuela and PDVSA.......................31
III.   CITGO and Sale Process Design Considerations ..............................................................31
       A.        CITGO’S Complex Corporate and Capital Structure ............................................32
       B.        CITGO Sale Process Design Considerations.........................................................34
                 1.         OFAC Considerations................................................................................35
                 2.         Illustrative Clearing Price ..........................................................................35
                 3.         Structurally Senior Liens ...........................................................................36
                 4.         COVID-19’s Impact on CITGO’s Business and Operations.....................37
                 5.         Management and CITGO’s Cooperation ...................................................38
                 6.         Ability to Purchase A Controlling Stake in CITGO ..................................39
                 7.         Broader Powers and Process May Ultimately Be Required ......................40
IV.    Sale Procedures Order and Bidding Procedures Summary................................................42
V.     Recommendation ...............................................................................................................71

                                                         EXHIBITS

EXHIBIT A Hiltz Declaration

EXHIBIT B Recommended Voluntary Settlement Process Timeline


                                                                 i
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 3 of 73 PageID #: 9369
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



I, Robert B. Pincus, solely in my capacity as special master (the “Special Master”) for the United

States District Court for the District of Delaware (the “Court”) in Crystallex International Corp.

v. Bolivarian Republic of Venezuela (D. Del. Case. No. 17-151-LPS) (“the “Crystallex Case”),

hereby submit this report and recommendation ( “Report”)1 to the Court in connection with the

proposed sale procedures order filed contemporaneously herewith [D.I. No. 302] (the “Sale

Procedures Order”):2

                                       I.       Preliminary Statement

         1.       Each of the interested parties in the Crystallex Case has argued that, if a sale of the

PDVH Shares is to occur, the procedures for such sale should be designed to achieve a sale

transaction that is fair, open, and maximizes the value of the PDVH Shares to be sold. Although

parties may ultimately disagree on the method to achieve a value-maximizing transaction, I believe

that all interested parties are, and remain, committed to the fundamental goal of designing a sale

and marketing process that provides the best opportunity of achieving a value maximizing result.

         2.       With that guiding principle and the input of the Sale Process Parties (as defined

below), my Advisors (as defined below) and I have designed the proposed Sale Procedures Order

that strikes the balance between many competing interests in a dynamic and internationally

sensitive set of circumstances to provide the best opportunity of achieving a value-maximizing

Sale Transaction, while achieving fairness to all involved. I am submitting this Report to assist



1 This Report has been filed under seal pursuant to paragraph ⁋3 of the Special Master Confidentiality Order [D.I.
291] (the “Protective Order”). As discussed further in paragraph ⁋32 of this Report, the Special Master anticipates
that the Sale Process Parties (as defined below) will jointly submit proposed redactions to this Report no later than
five calendar days after the date hereof for the Special Master to file publicly on the docket in the Crystallex Case.
Further, as this Report contains or reflects certain information that has been marked “highly confidential” by the
Venezuela Parties and Crystallex, the Special Master will serve appropriate redacted version on each Sale Process
Party that is specific to them.

2 Capitalized terms used but not defined shall have the meaning ascribed to such terms below or, if not defined below,
the meaning ascribed to such terms in the Sale Procedures Order.
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 4 of 73 PageID #: 9370
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



the Court and other parties in interest in understanding the Special Master’s process and the facts

and circumstances considered in connection with proposing the Sale Procedures Order and the

rationale for the provisions therein.

       3.      The focal point of discussion among the Sale Process Parties in preparation of the

proposed Sale Procedures Order has been and remains when to ultimately launch the Marketing

Process following entry of the order by the Court. Given that current public guidance from the

Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) at FAQ 809 states that

a specific license from OFAC is required “prior to conducting an auction or other sale… or taking

other concrete steps in furtherance of a sale” of shares of a Government of Venezuela entity (such

as the PDVH Shares), barring a change in circumstances, my recommendation is to launch the

Marketing Process only once I am confident that I am able to provide Potential Bidders with

comfort that they can participate in the process without subjecting themselves to the risk of

violating U.S. sanctions. If we were to proceed based on OFAC’s public guidance as of today, I

do not believe that Potential Bidders will participate in the process for fear of violating such

sanctions.

       4.      In the proposed Sale Procedures Order, I have proposed what I believe to be the

most reasonable and workable solution: following entry of the Sale Procedures Order, unless

otherwise directed by the Court, I intend to hold off on preparing for launch of the Marketing

Process until I am comfortable that OFAC’s posture will not impair a successful or value

maximizing Sale Process. In the meantime, I will continue to take a proactive approach with

respect to engagement with the United States Government regarding the OFAC decision-making

process and obtaining assurances for Potential Bidders that they can participate in the sale process.




                                                 2
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 5 of 73 PageID #: 9371
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



       5.      Notwithstanding OFAC-related temporary delay, I do not believe this time should

be wasted by the Sale Process Parties. Based on my review of the facts, circumstances, and

following numerous discussions with the Sale Process Parties, my assessment of the situation is

that all interested stakeholders could benefit – and that substantial value could be unlocked – if the

Sale Process Parties, in addition to the PDVSA 2020 Bondholders, were able to reach a voluntary

negotiated outcome on a claims waterfall (such a resolution, a “Negotiated Outcome”). Based on

my discussions with the Sale Process Parties, I believe this would be a welcome development for

those parties and will make the best use of time prior to launching the Marketing Process. Of

course, facilitating such discussions around a Negotiated Outcome is not an express component of

my current mandate, however, it is a step that is likely to aid my mandate and, if the Sale Process

Parties consent or the Court otherwise deems it appropriate in exchange for a short delay to

implement the proposed Sale Procedures Order, as discussed more fully below, I have proposed

and recommended a process for the parties to engage in such discussions with my assistance.

       6.      Except as otherwise indicated herein, this Report and the findings herein are based

on the facts as presented, identified, and determined by me, with the assistance of my Advisors,

and the circumstances relating to the Crystallex Case, PDVH, CITGO, my review of relevant

pleadings and documents, information provided to me by the Sale Process Parties, publicly

available information, or my opinion based upon my experience and knowledge.

Contemporaneously herewith, William O. Hiltz of Evercore Group L.L.C. (“Evercore”) has

submitted the Declaration of William O. Hiltz in Support of Special Master’s Report and

Recommendation Regarding Proposed Sale Procedures Order in Support of this Report

(the “Hiltz Declaration”), attached hereto as Exhibit A.




                                                  3
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 6 of 73 PageID #: 9372
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                            II.      Overview of the Special Master’s Process

A.       Appointment of Special Master

         7.       On January 14, 2021, the Court issued an opinion and corresponding order

[D.I. 234, 235] (the “January 2021 Ruling”) following pleadings filed by Plaintiff Crystallex

International Corporation (“Crystallex”), Defendant Bolivarian Republic of Venezuela

(the “Republic”), Intervenor Petróleos de Venezuela, S.A. (“PDVSA”), Garnishee PDV Holding,

Inc. (“PDVH”), Intervenor CITGO Petroleum Corporation (“CITGO Petroleum,” and

collectively with the Republic, PDVSA, and PDVH, the “Venezuela Parties”), non-parties

Phillips Petroleum Company Venezuela Limited and ConocoPhillips Petrozuata B.V. (together,

ConocoPhillips,” and collectively with Crystallex and the Venezuela Parties, the “Sale Process

Parties”) and the United States.

         8.       The January 2021 Ruling set out “some contours of the sale procedures that [the

Court would] follow in conducting a sale of PDVSA’s shares in PDVH,” including the

appointment of a special master to “oversee the day-to-day and detailed implementation of the

sales procedures” and to “prepare for and conduct the sale.” [D.I. 234 at 34-35]. The Court further

explained that “the Venezuela Parties will have a fair and reasonable opportunity to be involved

in the prefatory procedures, the sale, and any negotiations, but the Court will retain control of the

sale. The Venezuela Parties will have a seat at the table, but they will not be running the process.”3

         9.       Consistent with the January 2021 Ruling, on April 13, 2021, the Court appointed

me as Special Master to assist the Court with the sale of PDVSA’s shares in PDVH [D.I. No. 258].

On May 27, 2021, the Court entered the Order Regarding Special Master [D.I. No. 277] (the “May



3 [D.I. 234 at 36. See also id. at 37 (“Importantly, it would be inequitable to permit PDVSA to conduct the sale at this
point . . . the Court is not going to permit a highly-recalcitrant judgment debtor to conduct its own sale process over
the objection of its repeatedly-victorious judgment creditor”).]



                                                           4
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 7 of 73 PageID #: 9373
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



2021 Order”) formalizing my appointment as Special Master and directing me to, among other

things:

          a.    devise a plan for the sale of shares of PDVH (the “PDVH Shares”) as necessary to
                satisfy the outstanding judgment of Crystallex and the judgment of any other
                judgment creditor added to the sale by the Court and/or devise such other
                transaction as would satisfy such outstanding judgment(s) while maximizing the
                sale price of any assets to be sold (collectively, the “Sale Transaction”);
          b.    oversee the execution of a protective order;
          c.    work to become knowledgeable about the business operations and assets of CITGO
                and PDVH; and
          d.    ascertain the total amounts of the outstanding judgment owed to Crystallex by the
                Republic and the total amount of the outstanding judgment owed to ConocoPhillips
                by PDVSA.
          10.   The May 2021 Order further authorized me to retain, after consultation with the

Sale Process Parties, counsel, financial advisors, and other professionals (collectively, including

those already retained by the Special Master, the “Advisors”) to assist and advise me with respect

to the performance of my duties as Special Master.

B.        Retention of Advisors

          11.   Immediately upon my appointment as Special Master, it was clear that retaining

skilled counsel and advisors that have the resources, experience, and expertise in the sale of

complex and large assets, particularly in a Court supervised process and distressed situation, would

be critical to maximizing the value of the PDVH Shares. Accordingly, I immediately took steps

to retain counsel and advisors that are subject matter experts with relevant experience and

expertise.

          12.   In retaining counsel, I interviewed and met with several leading law firms with the

relevant experience, expertise and reputation. In consultation with the Sale Process Parties,



                                                  5
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 8 of 73 PageID #: 9374
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



I selected, in each case based on their excellent reputation and strong track record of relevant

experience, Weil, Gotshal & Manges LLP to serve as lead transaction counsel, Potter Anderson

& Corroon LLP to serve as Delaware counsel, and Jenner and Block LLP to serve as OFAC

counsel. Each law firm has been retained on an hourly basis and performs work at my direction.

       13.     In consultation with my counsel, I determined that engaging a highly qualified

investment banker to advise me in fulfilling my mandate—familiarizing myself with the CITGO

business and designing and overseeing a sale process for the PDVH Shares—was critical in

accomplishing the Court’s goals. Undertaking a sale of this complexity and magnitude without

engaging an investment banker on whose advice and experience I would be entitled to rely upon

would be essentially impossible and, in my opinion, result in a chaotic, inefficient process, and

ultimately would not reach the goal of generating a value maximizing outcome. Further, I believe

foregoing the engagement of an investment banker would likely increase the risk of litigation,

appeal and challenge to any eventual outcome of the Sale Procedures.

       14.     Accordingly, following my retention of counsel and upon their input and guidance,

I solicited proposals from several market-leading investment banking advisory firms and

conducted an interview of each firm that submitted a proposal. After a round of interviews and

several follow-up discussions, I selected Evercore based on their extensive experience and

excellent reputation in providing high quality investment banking services in (a) complex and

financially distressed situations, including their extensive experience in advising debtors,

creditors, and other constituents in court-supervised sale processes and restructurings; and

(b) applicable subject matter investment banking advisory roles in a variety of downstream oil and

gas transactions. The resources, capabilities, and experience of Evercore in advising me in

connection with the tasks identified above is critical to obtaining a value-maximizing Sale




                                                6
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 9 of 73 PageID #: 9375
            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



Transaction (as explained in greater detail below). In accordance with the Court’s mandate to

conduct the sale, as discussed further below, I have proposed to engage Evercore now for the

implementation of the Sale Procedures Order but would not direct Evercore to begin any work for

that process until I am satisfied that I am able to provide Potential Bidders with comfort that they

can participate in the process without subjecting themselves to the risk of violating U.S. sanctions.

       15.     Since being engaged, my Advisors have acquired significant knowledge of the

Crystallex Case and have conducted the requisite due diligence review of the businesses of PDVH

and CITGO, including their business operations, capital structure, key stakeholders, financing

documents and other related material information, necessary for the design of the Sale Procedures

Order, but have not completed all diligence required for launching the Marketing Process. My

Advisors have advised me in all aspects of preparing and designing the proposed Sale Procedures

Order, including analyzing and evaluating potential sale structures, analyzing the proposals from

each of the Sale Process Parties, and assisting me with various other activities related to the Special

Master process. On my instructions, my Advisors have been actively involved in discussions and

outreach to the Sale Process Parties and in coordinating with the United States Government,

including representatives from the Department of Justice, Department of the Treasury and

Department of State (collectively, the “USG”).

       16.     As a result of the work performed in connection with designing the proposed Sale

Procedures Order and the significant knowledge gained therefrom, I believe that my Advisors are

in the best position to advise me and the Court in connection with entry of the Sale Procedures

Order and the ultimate implementation thereof. Since I expect that the Sale Process Parties will

be focused on monitoring the expenses of my Advisors in connection with such implementation,

the proposed Sale Procedure Order provides for the provision of a rolling 13-week Budget (with




                                                  7
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 10 of 73 PageID #: 9376
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 applicable revisions) to the Sale Process Parties of my anticipated expenses immediately following

 entry of the Sale Procedures Order. I anticipate providing such a Budget to the Sale Process Parties

 each month. See Sale Procedures Order at ⁋48.

        17.     With respect to Evercore, their current engagement ends upon entry of the Sale

 Procedures Order. As previously mentioned, I will not be able to fulfill my duties under the

 January 2021 Ruling and May 2021 Order without a skilled and competent investment banker.

 Since their engagement, Evercore has become intimately familiar with the sale process, the

 Crystallex Case, PDVH, CITGO, and the other circumstances of the current situation. It would be

 damaging to the Special Master process if I were required to retain a new investment banker at this

 stage. In particular, Evercore will be critical in connection with, among other things:

               reviewing and analyzing PDVH and CITGO’s business, operations, and financial
                projections;
               preparing for and implementing the Marketing Process;
               identifying interested parties and/or potential acquirers and, at my request,
                contacting such interested parties and/or potential acquirers;
               reviewing any Non-Binding Initial Indications of Interest, Stalking Horse Bids, or
                other Bids that are received pursuant to the Bidding Procedures;
               structuring and effectuating a Sale Transaction;
               advising my Advisors and I in connection with negotiations with potential
                interested parties and/or acquirers and aiding in the consummation of a Sale
                Transaction;
               if requested by the Court or the Sale Process Parties, facilitating discussions in
                furtherance of a Negotiated Outcome and advising my Advisors and I in connection
                with such a process;
               advising on tactics and strategies for negotiating with Bidders and Potential
                Bidders; and




                                                  8
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 11 of 73 PageID #: 9377
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                  participating in discussions with and otherwise interacting with the Sale Process
                   Parties and the United States Government (explained in more detail below).

          18.      Accordingly, I propose to engage Evercore to advise me in connection with

 implementation of the Sale Procedures Order.                  For the period following entry of the Sale

 Procedures Order, I negotiated a new engagement letter with Evercore (the “Proposed Evercore

 Engagement letter”), a copy of which is attached as Exhibit 3 to the Sale Procedures Order, and

 am proposing that I be granted the authority to enter into that engagement letter under the proposed

 Sale Procedures Order.

          19.       As is typical and customary for retention of an investment banker, the Proposed

 Evercore Engagement Letter contains a fee structure where the majority of Evercore’s

 compensation is structured as a “success fee” that is payable based on the “Aggregate

 Consideration” provided by a buyer in connection with the applicable Sale Transaction (the “Sale

 Fee”).4 As Evercore’s primary compensation will be tied to the success of the sale process,

 I believe the Sale Fee properly incentives Evercore to facilitate a value-maximizing Sale

 Transaction. Unsurprisingly, consistent with sale processes of this type and complexity where an

 investment banker is engaged, every investment banker that I interviewed insisted on such a

 construct as their primary form of compensation.




 4 As used in the Proposed Evercore Engagement Letter, the term “Aggregate Consideration” means “the total fair
 market value (determined at the time of the closing of a Sale) of all consideration paid or payable, or otherwise to be
 distributed to, or received by, directly or indirectly, the Court (or the Special Master) in connection with the Sale
 Transaction or the Company, its bankruptcy estate (if any), its creditors and/or the security holders of the Company in
 connection with a Sale, including all (i) cash, securities and other property, (ii) Company debt assumed, satisfied, or
 paid by a purchaser or which remains outstanding at closing (including, without limitation, the amount of any
 indebtedness, securities or other property “credit bid” in any Sale) and any other indebtedness and obligations,
 including litigation claims and tax claims that will actually be paid, satisfied, or assumed by a purchaser from the
 Company or the security holders of the Company and (iii) amounts placed in escrow and deferred, contingent and
 installment payments.”



                                                           9
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 12 of 73 PageID #: 9378
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



         20.      In addition to the Sale Fee, under the Proposed Evercore Engagement Letter,

 Evercore is entitled to a monthly fee of $200,000 (each, a “Monthly Fee”). The first nine (9)

 Monthly Fees actually paid are 50% creditable against any Sale Fee earned by Evercore in

 connection with a Sale Transaction. The first Monthly Fee will be due and payable on the date

 that I instruct Evercore to begin assisting me in preparing for the Marketing Process or I otherwise

 request their services (such as in connection with facilitating discussions regarding a Negotiated

 Outcome). Further, at any time after the Monthly Fees begin to accrue, if implementation or

 consummation of a Sale Transaction is stayed or otherwise delayed for any reason (other than a

 delay caused by a necessary regulatory approval unrelated to required OFAC authorization or

 guidance), I am entitled to send a notice that, three business days after it is received by Evercore,

 will have the effect of ending the accrual of Monthly Fees until such time as I rescind the notice.

 Finally, the Proposed Evercore Engagement Letter further provides for reimbursement of

 reasonable and customary out-of-pocket expenses incurred by Evercore in connection with their

 engagement thereunder.

         21.      In light of this structure and following consultation with the Sale Process Parties,

 I have submitted a copy of the Proposed Evercore Engagement Letter for approval by the Court.

 I believe that my continued retention of Evercore is necessary and the terms on which I propose to

 engage them is consistent and comparative with market terms for an engagement of this nature.

         22.      As required by the May 2021 Order, I have consulted with the Sale Process Parties

 regarding my proposed engagement of Evercore following entry of the proposed Sale Procedures

 Order.5 To varying degrees, each of the Sale Process Parties have raised concerns regarding the



 5 [See May 2021 Order at 13 (“The Special Master is authorized to enter into any agreements with such Advisors on
 terms that he, after consultation with the Parties and ConocoPhillips, believes are appropriate.”)]



                                                        10
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 13 of 73 PageID #: 9379
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 Proposed Evercore Engagement Letter. I have attempted to resolve each of their objections,

 including through further negotiation with Evercore. The Proposed Evercore Engagement Letter

 reflects these efforts, which are summarized as follows:

                  Delaying the incurrence of any Monthly Fees owed to Evercore under the Proposed
                   Evercore Engagement Letter until I provide Evercore with notice of my
                   determination to begin preparations for the Marketing Process;6
                  Reducing Evercore’s Sale Fee in the event the only bona fide Bid generated by the
                   Marketing Process is a credit bid by Crystallex;
                  Modifying the timing of payment of the Sale Fee to be no more than $7,000,000 at
                   announcement and signing of any Sale Transaction (the “Upfront Amount”); and
                  Excusing Crystallex or ConocoPhillips from the obligation to pay the Upfront
                   Amount if, based on the implied value of the Sale Transaction, they are “out of the
                   money” and unlikely to receive any of the proceeds from the Sale Transaction.

 I am hopeful that the foregoing amendments will resolve the objections of Crystallex and

 ConocoPhillips.7 Nonetheless, I anticipate that certain objections of the Venezuela Parties may

 remain unresolved. As such, I will address the Venezuela Parties’ objections briefly now, and will

 respond more fully to any objections with whatever evidence the Court deems appropriate, if any

 party prosecutes an objection.

          23.      The Venezuela Parties have ostensibly raised concern that the proposed Sale Fee

 (or any “success fee”) paid to Evercore will create an “incurable” conflict of interest that taints



 6 The Proposed Evercore Engagement Letter further provides that if the Court or the Sale Process Parties request that
 I participate or otherwise assist with facilitating a Negotiated Outcome (as discussed more fully below), then, I may
 request Evercore’s services and, in which case, Monthly Fees will be incurred in connection therewith. Depending
 on the proposed course of negotiations, it may also necessitate the need to negotiate a “Restructuring Fee” (as defined
 in the Proposed Evercore Engagement Letter) in consultation with the Sale Process Parties.

 7 If, prior to entry of the Sale Procedures Order, a Sale Process Party (other than the Venezuela Parties) does not wish
 to be involved in the process, either as a consultation party or otherwise, and elects to withdraw from inclusion in the
 Marketing Process, then such party presumably would request that the Court revisit the fee apportionment so that it is
 no longer required to pay for the expenses of the sale process.



                                                           11
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 14 of 73 PageID #: 9380
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 both me as Special Master and any advice or services rendered by Evercore. More specifically,

 they argue that by linking Evercore’s compensation to the success of the Sale Transaction,

 Evercore will, for their own personal gain, encourage me to recommend to the Court a process that

 ensures the sale of 100% of the PDVH Shares.8 On such basis, the Venezuela Parties have stated

 that if Evercore is retained I will be disqualified from serving as Special Master in the Crystallex

 Case because I have been tainted by Evercore’s alleged conflict of interest. See Federal Rule

 53(a)(2) (subjecting masters appointed under Federal Rule 53 to disqualification in the same

 circumstances as a judge would be disqualified under 28 U.S.C. § 455).

          24.      In support of their proposition, the Venezuela Parties referred me to the Third

 Circuit Court of Appeals’ decision in In re Kensington Intern. Ltd., 368 F.3d 289 (2004)

 (“Kensington Decision”). My counsel and I have reviewed the Kensington Decision and believe

 there are fundamental differences between the facts of that case and the circumstances here,

 rendering the Kensington Decision’s import regarding my retention of Evercore inapposite.

          25.      In Kensington, the Bankruptcy Court had appointed consultants to assist him as

 neutral-advisors in the administration of five separate asbestos-related bankruptcy cases. Two

 such advisors simultaneously served as advocates—in a fiduciary capacity—on behalf of asbestos

 claimants in a separate, yet related, bankruptcy case. As a result, the Third Circuit in the

 Kensington Decision found that these two advisors faced competing fiduciary obligations that

 created a clear conflict of interest for both advisors, which arose primarily out of the close

 relationship between the future asbestos claimants and the issues in the five asbestos cases and the



 8 Tellingly, the Venezuela Parties’ argument is premised on a gross mischaracterization of the sale process that I have
 recommended to the Court. The proposed Sale Procedures Order that I have recommended does not require 100% of
 the PDVH Shares to be sold. The proposed Bidding Procedures clearly require me to select a Bid for a lesser
 percentage of the PDVH Shares if, ceteris paribus, it satisfies at least as much of the Attached Judgments as a Bid for
 a greater percentage of the PDVH Shares.



                                                          12
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 15 of 73 PageID #: 9381
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 separate bankruptcy case. See Kensington Decision at 11. Because these two advisors were no

 longer disinterested parties, it was determined that the Bankruptcy Court was tainted by the

 appearance of a conflict because of the special position of trust and influence they had over the

 Bankruptcy Court. As a result, the Bankruptcy Court Judge was subject to disqualification from

 serving as judge in such cases by application of 28 U.S.C. § 455(a). Ibid at 14. Here, neither I nor

 Evercore face any competing fiduciary obligations in the design of the Sale Procedures Order or

 implementation of the Marketing Process.

          26.      Equally as important, the procedural posture of the Kensington Decision is

 categorically different than the Crystallex Case. At the time of the Kensington Decision, it was

 anticipated that the Bankruptcy Court would continue to rule on issues and the merits of disputes

 in the applicable bankruptcy cases. Here, as the Court noted in the January 2021 Ruling, the Third

 Circuit has left the Court with “nothing left to do but execute” the sale of the PDVH Shares. See

 January 2021 Ruling at 19. Neither Evercore nor I will be ruling on the merits of any dispute in

 the Crystallex Case.9 Moreover, Evercore’s retention on a “success fee” basis is occurring only

 once the Court has already approved the Sale Procedures Order and the Bidding Procedures

 pursuant to which Bids will be solicited from Potential Bidders.

          27.      The inapposite Kensington Decision aside, respectfully, it is not, in my view,

 credible for the Venezuela Parties to argue that retaining an investment banker that is compensated

 by a success fee for executing the Court’s judgment after merits have been decided creates a

 conflict of interest in this case. The proposed compensation structure for Evercore is reflective of



 9Moreover, as the Venezuela Parties insisted, the Court is required to review de novo all factual and legal positions
 contained in any recommendation I submit to the Court. See May Order at ⁋ 12.] [See In re Zenith Elecs. Corp., 241
 B.R. 92, 102 (Bankr. D. Del. 1999) (“many retention agreements with investment bankers, financial advisors (and
 even counsel) contain such [success fee] arrangements. That does not, per se, disqualify such firm from testifying as
 an expert witness.”)



                                                          13
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 16 of 73 PageID #: 9382
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 industry standards for investment bankers serving in similar advisory roles both in and out of court

 supervised contexts. In addition to being the industry standard, the open and transparent manner

 of the proposed Court-approved engagement of Evercore pursuant to the Proposed Evercore

 Engagement Letter that the Sale Process Parties have all had an opportunity to provide input on

 further disavows the notion of a conflict of interest. Crystallex and ConocoPhillips have each

 argued that Evercore should not receive any Sale Fee unless the Marketing Process is ultimately

 successful in generating bona fide Bids. Tellingly, each Sale Process Party that desires a successful

 Sale Transaction to occur supports linking Evercore’s compensation to the ultimate success of the

 Marketing Process. This is in stark contrast to the position of the Venezuela Parties.

        28.     I also believe retention of Evercore on a “success fee” basis comports with

 applicable law and the practice of other Courts.        Courts have appointed trustees, brokers,

 fiduciaries or liquidators that are paid on a success fee or contingency fee basis – particularly

 bankruptcy cases – to sell assets without finding that such a compensation structure creates a

 conflict of interest for such professionals. See e.g., In re: Caritas Health Care, Inc., et al., 2011

 WL 4442884 (Bankr. E.D.N.Y.) (Court-appointed broker retained pursuant to retention letter that

 provided for a 1.5% sale commission in connection with the sale of property). Indeed, this practice

 is further codified in the Bankruptcy Code that such persons must be found by the Court to be

 “disinterested persons” and that such disinterested persons may be paid on a percentage fee basis

 in an analogous context. See 11 U.S.C. § 327(a) (“Except as otherwise provided in this section,

 the trustee, with the court’s approval, may employ one or more attorneys, accountants, appraisers,

 auctioneers, or other professional persons, that do not hold or represent an interest adverse to the

 estate, and that are disinterested persons, to represent or assist the trustee in carrying out the

 trustee’s duties under this title”); 11 U.S.C. § 328(a) (“The trustee, or a committee appointed under




                                                  14
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 17 of 73 PageID #: 9383
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 section 1102 of this title, with the court’s approval, may employ or authorize the employment of a

 professional person under section 327 or 1103 of this title, as the case may be, on any reasonable

 terms and conditions of employment, including on a retainer, on an hourly basis, on a fixed or

 percentage fee basis, or on a contingent fee basis”) (emphasis added). Of course, Evercore’s

 retention by estate fiduciaries in such cases has frequently and routinely been approved by

 Delaware Courts. See, e.g., In re: GNC Holdings, Inc., et al., Case No. 20-11662-KBO (Bankr.

 D. Del. 2020) [D.I. 467]; In re: Chisholm Oil and Gas Operating, LLC, et al., Case No. 20-1159-

 BLS (Bankr. D. Del. 2020) [D.I. 203]; In re: FAH Liquidating Corp. (f/k/a Fisker Automotive

 Holdings, Inc.), et al., Case No. 13-13087 (KG) (Bankr. D. Del. 2013) [D.I. 756]; and In re: Delta

 Petroleum Corporation, et al., Case No. 11-14006 (KJC) (Bankr. D. Del. 2011) [D.I. 185].

        29.     I believe, as noted above, the heart of the Venezuela Parties’ objections on this issue

 relate to the mistaken assumption that I have recommended to the Court to sell-off 100% of the

 PDVH Shares instead of only so many of those shares as are necessary. However, as I make clear

 throughout this Report, I have recommended a process to only sell so many shares as are necessary

 to satisfy the judgment(s) attached in accordance with applicable law. Thus, such contention is

 misplaced.

        30.     Relatedly, in their feedback to the draft Sale Procedures Order, the Venezuela

 Parties argued that my role should be limited to overseeing CITGO’s implementation of the sale

 process, similar to how a board of directors oversees a management team. As the Court already

 rejected arguments that the Venezuela Parties should be the party conducting the sale process in

 the January 2021 Ruling, I do not know if they will continue to press these arguments again before

 the Court. Regardless, although I readily embrace that I will be working in close coordination




                                                  15
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 18 of 73 PageID #: 9384
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 with CITGO and its management team10 in executing the sale, in the context here—executing on

 a judgment that it wants to stop through continuous litigation and appeals—I do not believe having

 CITGO execute the process with oversight from the Special Master would be a workable outcome

 and, as noted above, I believe Evercore fulfills a critical need that complements the services

 offered by my other Advisors.11

 C.       Entry of Protective Order

          31.      On June 16, 2021, following consultation with the Sale Process Parties, I filed a

 proposed confidentiality order with the Court [D.I. 283], which was entered by the Court, with

 certain modifications, on July 6, 2021. See Protective Order [D.I. 291]. The Protective Order

 provides for certain information to be marked as “Confidential” and “Highly Confidential.” I have

 relied on certain Confidential and Highly Confidential material in preparing this Report and,

 accordingly, have filed it under seal in accordance with the procedures set forth in the Protective

 Order.

          32.      Although each of the Sale Process Parties should have access to this Report,12

 I anticipate certain Sale Process Parties will propose that certain (and minimal) aspects of this

 Report should remain under seal and should not be accessible to Potential Bidders in the sale




 10 Thus far, the members of CITGO’s management team have been cooperative and helpful in connection with our
 initial due diligence requests.
 11If the Court believes that Evercore should be retained on a fixed fee regardless of the outcome of the sale process, I
 understand that Evercore would consider working on a fix fee basis. However, such fixed fee would presumably be
 based on assuming a successful outcome of the sale process. Accordingly, I do not believe the other Sale Process
 Parties would support the payment of such a fee irrespective of the ultimate outcome. Even in the fixed fee context,
 unless the Court orders the Sale Process Parties to pay the fixed fee in advance, Evercore’s compensation would still
 be tied to an outcome regardless of whether it was value maximizing. Indeed, other Sale Process Parties have proposed
 the exact opposite, that Evercore should be paid less if the outcome of the sale process results in a sale from a credit
 bid, which is feedback that I incorporated and successfully negotiated into the Proposed Evercore Engagement Letter.
 12I believe each Sale Process Party should have full access to this Report. I strongly encourage each Sale Process
 Party that has designated information contained in this report “highly confidential” to consent to the sharing of
 unredacted version of this Report with the other Sale Process Parties.



                                                           16
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 19 of 73 PageID #: 9385
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 process, particularly the portions that include my commentary and the views of myself and my

 Advisors on the strategy underlying the sale process. In connection with the Marketing Process

 described more fully below, I believe it is important that Potential Bidders receive a clear and

 consistent message after my Advisors and I have had an opportunity to complete the due diligence

 and preparation stage. As such, I may also propose additional (and minimal) redactions after I

 receive the proposed redactions to this Report from the Sale Process Parties pursuant to paragraph

 ⁋3 of the Protective Order.13

          33.      With respect to the entire proposed Sale Procedures Order, I have initially filed it

 under seal pursuant to paragraph ⁋5 of the May Order solely out of an abundance of caution.

 I propose to file an unredacted version of the proposed Sale Procedure Order on Friday, August

 13, 2021.14 Although I have filed it initially under seal out of an abundance of caution, I do not

 believe that the Sale Procedures Order contains any information that is subject to paragraph 3 of

 the Protective Order. As such, following the filing of this Report, I intend to work with the Court

 regarding service of the Intervenor Bondholders (as defined in the Court’s Memorandum Order

 dated July 6, 2021 [D.I. 290]) in light of their August 25, 2021 deadline to object to the proposed

 Sale Procedures Order.15




 13I understand that there is a public interest in viewing the pleadings and am cognizant of the Court’s prior rulings.
 See Memorandum Order dated July 6, 2021 [D.I. 290] (“All involved in the Special Master proceedings should
 understand, however, that the Intervenor Bondholders, the media, and the public have certain rights. Any or all of
 those entities may seek to effectuate those rights, which could eventually lead the Court to require disclosure (on a
 redacted or unredacted basis) of material marked ‘Highly Confidential’”).

 14If any Sale Process Party believes that a portion of the proposed Sale Procedures Order should be redacted, they
 should be prepared to explain the legal basis for such redactions in writing in connection with proposing any such
 redactions.
 15See Rule 5 of the Federal Rule of Civil Procedure (“Unless these rules provide otherwise . . . papers must be served
 on every party”).



                                                          17
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 20 of 73 PageID #: 9386
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 D.     Proposed Sale Process Party Engagement

        34.     Since entry of the May 2021 Order, I have worked diligently with my Advisors to

 develop the Sale Procedures Order in accordance with the January 2021 Ruling and the May 2021

 Order. After retaining Advisors, my first steps taken in the process were to familiarize myself

 with the situation and review available information related to PDVH and CITGO, including prior

 pleadings filed by the Sale Process Parties in the Crystallex Case and other associated litigation.

 In connection therewith, I consulted and engaged with each of the Sale Process Parties on

 numerous occasions and, as a result, the proposed Sale Procedures Order is informed by my own

 and my Advisors’ due diligence into PDVH and CITGO as well as discussions and other

 communications my Advisors and I have had with each of Sale Process Parties. By way of

 example, since entry of the May 2021 Order, my Advisors and I have:

       held scheduled calls with counsel to the Venezuela Parties, in addition to numerous
        informal communications;
       held scheduled calls with counsel to Crystallex, in addition to numerous informal
        communications;
       held scheduled calls with counsel to ConocoPhillips, in addition to numerous informal
        communications;
       sent formal request letters to the Sale Process Parties; and
       directed numerous diligence related requests and questions to CITGO.

        35.     After my Advisors and I familiarized ourselves with the relevant facts and

 circumstances of the current situation, my first formal step in the outreach process was to solicit

 informal input from the Sale Process Parties, which I did through a “listening tour” in the first two

 weeks of June 2021. Over the course of the listening tour, I met and conferred with counsel to

 each Sale Process Party and solicited their views and input on my initial impressions regarding the

 potential structure of the process and any other considerations they thought relevant to design of



                                                  18
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 21 of 73 PageID #: 9387
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 the Sale Procedures Order. Following those conversations, my Advisors and I considered the

 initial informal input of the Sale Process Parties, balanced against our collective analysis and

 understanding of the available information; I then began to formulate my own views with respect

 to the design of the Sale Procedures Order.

            36.      To ensure that I fully understood each Sale Process Parties’ position, I further

 solicited written proposals from each Sale Process Party to provide them with a thorough

 opportunity to outline their specific views regarding the Sale Procedures Order and any

 information they believed should be considered by me in relation to the development of the Sale

 Procedures Order. I ultimately received a timely written response and proposal (the “Alternative

 Proposals”) from each Sale Process Party (Crystallex’s written proposal was received during my

 listening tour and Crystallex was offered an opportunity to supplement thereafter), which I have

 taken into account in designing the Sale Procedures Order.16 The Alternative Proposals were

 largely similar to the proposals made by the Sale Process Parties in the pleadings filed with the

 Court leading up to the January 2021 Ruling. I sought to incorporate as many applicable comments

 into the Sale Procedures Order as I considered reasonable.

            37.      Following my review of the Alternative Proposals, in particular, I support the

 pursuit of a Negotiated Outcome (prior to commencing the Marketing Process) whereby voluntary

 settlement discussions among the Parties, ConocoPhillips, and the PDVSA 2020 Bondholders are

 pursued with my assistance as Special Master. I respectfully submit that, given the intractable

 nature of the dispute among all parties to date, the Court’s enforcement of the Sale Procedures

 Order and the involvement of a third party, my assistance as Special Master may provide a fresh

 opportunity for all parties to maximize value. Further, I anticipate that in any sale process, bidders


 16   I have retained copies of the Alternative Proposals and can share them with the Court, if requested.



                                                             19
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 22 of 73 PageID #: 9388
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 may well propose compromises for various parties if value proves insufficient to satisfy all of

 CITGO’s and its immediate parent companies’ obligations, thus my involvement in these

 discussions as they affect the sale process will only prove useful to the Court, the Parties, and

 ConocoPhillips.

        38.     I believe that having these negotiations may provide the best opportunity for

 Crystallex and ConocoPhillips to realize the greatest value of their judgments by reaching a

 negotiated claims waterfall, which my Advisors and I also believe should have the advantage of

 being more likely endorsed by OFAC. See OFAC FAQ 595 (“To the extent an agreement may be

 reached on proposals to restructure or refinance payments due to the [PDVSA 2020 Bondholders]

 . . . OFAC would encourage parties to apply for a specific license and would have a favorable

 licensing policy toward such an agreement”). Although the Parties have been unable to reach a

 consensual resolution on their own following ten years of litigation, recent developments in the

 Crystallex Case and the opportunity for the settlement process with my oversight as Special Master

 provides an opportunity for consensual resolution. Accordingly, attached as Appendix B hereto

 is my recommended approach for pursuit of a voluntary settlement process should the Court and

 the Parties, ConocoPhillips, and the PDVSA 2020 Bondholders wish to pursue such a path.

 E.     United States Government Outreach

        39.     In tandem with my consultation with the Sale Process Parties, my Advisors and I

 also met with representatives from the USG, including representatives from the Department of

 Justice, Department of the Treasury and the Department of State, on three separate occasions.

       At the first meeting, on June 6, 2021, I introduced myself and my Advisors and we provided
        the USG with an overview of the Special Master process and outlined a number of
        considerations upon which their input would be welcomed.




                                                20
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 23 of 73 PageID #: 9389
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



       At the second meeting, on July 12, 2021, I provided the USG with an outline and overview
        of my preliminary conclusions with respect to the design of the Sale Procedures Order and,
        again, outlined a number of considerations for their specific input, including the timing and
        milestones contemplated by the Court’s schedule and embedded in the Sale Procedures
        Order.
       Finally, at the third meeting on July 15, 2021, my Advisors and I answered follow-up
        questions the USG representatives had regarding the information presented at the prior
        meetings and specifically solicited any feedback regarding the USG’s position with respect
        to the Special Master process. We also asked about the status of the USG decision-making
        processes, particularly as relevant to OFAC guidance or authorization. At the conclusion
        of the meeting, we agreed to schedule a follow-up meeting once I have filed the proposed
        Sale Procedures Order with the Court.
        40.      At each meeting, I provided the USG representatives with an opportunity to give

 input into the design of the Sale Procedures Order. At no point did the USG express any objection

 to the proposed process that my Advisors and I presented to them and, at the third meeting, they

 indicated they had no further questions and that they did not require any additional information at

 that time. Further, on July 14, 2021, I understand that OFAC advised the Venezuela Parties that

 they did not require an OFAC license to pay certain expenses in connection with the Special Master

 process incurred as of the date thereof.

        41.      Although I have not received formal USG feedback, the USG, including OFAC, is

 aware of the process being proposed and to be implemented pursuant to the Sale Procedures Order,

 including its specific terms and timetable. I have consistently, unambiguously, and proactively

 solicited their input. I understand that the USG’s policy process remains ongoing and I will

 continue to proactively engage with the USG representatives with respect to the implementation

 of the Sale Procedures Order. I intend to schedule a fourth meeting with the USG representatives

 shortly after the filing of the proposed Sale Procedures Order and this Report.




                                                 21
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 24 of 73 PageID #: 9390
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 F.     Due Diligence of PDVH and CITGO

        42.     Consistent with the Court’s mandate in the May 2021 Order, I have worked to

 become knowledgeable about the business operations and assets of PDVH, including CITGO,

 through a review of both publicly available information and information produced by PDVH and

 CITGO.

        43.     On June 8, 2021, through my Advisors, I delivered a thorough due diligence request

 list to counsel to PDVH and CITGO. On June 23, 2021, PDVH and CITGO made a dataroom

 available to my Advisors, which they have since populated with certain responsive information on

 a rolling basis. In addition to the information produced in the dataroom, on July 1, 2021, my

 Advisors and I met with members of the CITGO management team, including its most senior

 members.

        44.     To date, my Advisors and I have conducted a review of publicly available

 information and information provided to me by CITGO relevant to the design of the Sale

 Procedures Order, which has entailed a review of the Company’s corporate and capital structure,

 historical and projected financial performance, a review and analysis of CITGO’s business

 operations, other relevant business due diligence, and a review of certain of its material contracts,

 including its funded debt facilities. I further instructed my Advisors to conduct diligence on the

 competitive market and Potential Bidders to ensure that the procedures contemplated by the Sale

 Procedures Order best reflected a fair and optimal sale process given the market dynamic and most

 likely participants therein. At this stage, my Advisors and I focused on due diligence that was

 necessary for the design of the Sale Procedures Order; however, we have not yet conducted all of

 the due diligence and analysis necessary in preparation for launch of the sale process, including

 items such as preparing the “teaser,” confidential information memorandum (or “CIM”), and

 other marketing materials to send to Potential Bidders. My Advisors and I will complete the due


                                                  22
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 25 of 73 PageID #: 9391
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 diligence necessary to launch and implement the Sale and Marketing Process prior to launching

 any sale process. The Sale Procedures Order also provides for a period of “reverse-diligence” on

 Potential Bidders to ensure their wherewithal and ability to close on a winning bid from a

 regulatory perspective. I anticipate that the diligence and analysis necessary to prepare for launch

 of the Marketing Process will take at least 45 days and as much as 90 days to complete.

 G.     Relevant Claims and Interests

        45.     Consistent with the Court’s mandate in the May 2021 Order, I have begun work to

 “ascertain the total amounts of the outstanding judgment owed to Crystallex by the Republic of

 Venezuela and the total amount of the outstanding judgment owed to ConocoPhillips by PDVSA.”

 I have also reviewed and analyzed certain other claims and interests relevant to design of the Sale

 Procedures Order, particularly the claims of those certain PDVSA 2020 Bondholders (as defined

 below) and Rosneft Trading S.A. (“RTSA”) that purport to be secured by a pledge of the equity

 interests of CITGO Holding, Inc. (“CITGO Holding” and together with CITGO Petroleum,

 “CITGO,” and the pledge of CITGO Holding’s equity interests, the “Structurally Senior

 Liens”).

        46.     On June 15, 2021, I sent a letter to both Crystallex and ConocoPhillips requesting

 they each provide a written statement of the amount that they assert remains outstanding with

 respect to their respective claims, together with relevant supporting documentation, as applicable.

 ConocoPhillips responded by written letter on June 25, 2021 (as further supplemented on July 20,

 2021 and July 27, 2021) and Crystallex responded on July 9, 2021 (as further supplemented on

 August 6, 2021). Thereafter, my Advisors and I reviewed the information provided and compared

 it with publicly available information that I have obtained and, with respect to Crystallex,

 information received from the Venezuela Parties regarding the amount of their outstanding claims.




                                                 23
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 26 of 73 PageID #: 9392
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



        1.      Crystallex’s Judgment

        47.     Crystallex is a Canadian corporation, headquartered in Toronto, Canada, that

 engaged in gold mining and exploration in Venezuela. As the Third Circuit observed, Crystallex

 spent hundreds of millions of dollars developing a gold mine at Las Cristinas, Venezuela, which

 Venezuela subsequently nationalized and seized. In response, Crystallex successfully invoked a

 bilateral investment treaty between Canada and Venezuela and filed for arbitration before the

 International Centre for Settlement of Investment Disputes (the “ICSID”). The arbitration took

 place in Washington, D.C., following which the ICSID arbitration panel awarded Crystallex

 damages in the amount of $1,202,000,000 (plus interest) for Venezuela's expropriation of its

 investment (the “Crystallex’s ICSID Arbitral Award”).

        48.     On March 25, 2017, the United States District Court for the District of Columbia

 confirmed Crystallex’s ICSID Arbitral Award and directed entry of a judgment in the amount of

 $1,202,000,000, plus (i) pre-award interest from April 13, 2008 to April 4, 2016 (the date of the

 award) at a rate of 6-month average U.S. Dollar LIBOR plus 1%, compounded annually, (ii) post-

 award interest on the total amount awarded, inclusive of pre-award interest, at a rate of 6-month

 average U.S. Dollar LIBOR plus 1% compounded annually, from April 4, 2016 until April 7, 2017,

 (iii) post-judgment interest on the total amount awarded at the rate set forth in 28 U.S.C. § 1961

 (the “Federal Judgment Rate”), from April 7, 2017 until the date of full payment, and (iv) the

 costs of the proceeding (“D.C. Order Directing Judgment”). On April 7, 2017, the Clerk of the

 Court for the United States District Court for the District of Columbia entered the judgment

 (the “D.C. Judgment”) and, as noted below, appears to have unintentionally omitted items (ii)-

 (iv) noted above from the D.C. Order Directing Judgment. Crystallex thereafter commenced the

 Crystallex Case and registered the D.C. Judgment with the Court on June 19, 2017 [D.I. 1].




                                                24
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 27 of 73 PageID #: 9393
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



          49.    On August 6, 2021, I received a signed letter from counsel to Crystallex, which

 amended an earlier letter that I received from them that was dated July 9, 2021, asserting that the

 amount of the D.C. Judgment which remains outstanding totals $969,918,374.24 as of August

 6, 2021. Based on information provided to me by Crystallex and certain of the Venezuela Parties,

 Crystallex has received (or seized) at least $500,078,632.14 in payments or additional

 consideration from Venezuela on account of the D.C. Judgment (of which many such payments

 were reportedly made in Euros). The following chart shows the reported payments and the

 applicable conversion rate to U.S. Dollars:

                                                                                USD-equivalent
                        EUR Amount             EUR/USD          USD Amount          Amount
      Date received        Received             (BBG)          Received/Seized      Received
     2/16/2018         €4,218,393.72            1.24064                         $5,233,507.98
     3/5/2018          €4,061,738.42            1.23359                         $5,010,519.90
     4/10/2018                                                 $20,832,165.50   $20,832,165.50
     4/13/2018         €12,213,989.09           1.23307                         $15,060,703.53
     8/31/2018         €4,255,681.33            1.16016                         $4,937,271.25
     8/31/2018         €4,306,261.33            1.16016                         $4,995,952.14
     8/31/2018         €17,041,967.91           1.16016                         $19,771,409.49
     10/2/2018                                                 $319,579,394.70 $319,579,394.70
     10/15/2018        €45,685,716.75           1.15794                         $52,901,318.85
     11/23/2018        €45,650,618.57           1.13375                         $51,756,388.80
                                                                         Total: $500,078,632.14

          50.    My Advisors and I have reviewed the information provided by Crystallex and

 certain other information provided by certain of the Venezuela Parties and, based on the

 information received, have determined that Crystallex has accurately accounted for the disclosed

 payments and the accrual of interest at the Federal Judgment Rate, although we have not checked

 the underlying security documents and, although I do not dispute with Crystallex’s conclusions at

 this time, there are two nuances that I note for the Court’s attention:

         First, there appears to be a clerical error in the D.C. Judgment entered by the Clerk of the
          Court for the United States District Court for the District of Columbia in that the D.C.



                                                  25
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 28 of 73 PageID #: 9394
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



         Judgment omits the post-award interest that is clearly provided for in the D.C. Order
         Directing Judgment. Cf. D.C. Order Directing Judgment with D.C. Judgment. This error
         was carried over into the judgment that the Court ultimately ordered to be attached to the
         PDVH Shares. If Crystallex’s Judgment is calculated without including the post-award
         interest, Crystallex’s outstanding judgment as of July 9, 2021 is $936,689,442.92, which
         is $33,3228,931.32 less than if the post-award interest were to be included. In light of the
         clear language of the D.C. Order Directing Judgment, I do not believe the D.C. Judgment
         intentionally omitted the post-award interest; and
        Second, approximately $319,579,394 of the disclosed consideration received by Crystallex
         was paid in the form of securities issued by either PDVSA or the Republic
         (the “Transferred Securities”) pursuant to a settlement agreement between Crystallex and
         the Republic in 2018 (the “2018 Crystallex Settlement”). The Transferred Securities have
         a face amount of $1,347,195,942, but, due to the discount at which the Transferred
         Securities were trading at the time of the 2018 Crystallex Settlement, the parties agreed to
         a stipulated value of $319,579,394. My Advisors and I have reviewed publicly available
         information and believe that the stipulated value reasonably reflects the market price of the
         Transferred Securities at the time of the 2018 Crystallex Settlement. Further, counsel to
         Crystallex has informed my Advisors that Crystallex continues to hold the Transferred
         Securities as of the date hereof.

         2.       ConocoPhillips’ Judgment

         51.      ConocoPhillips has initiated arbitral proceedings against Venezuela, PDVSA, and

 several PDVSA subsidiaries. Relevant to the Sale Procedures Order, ConocoPhillips has obtained

 confirmation and recognition of the following arbitral awards in the United States District Court

 for the Southern District of New York17 (collectively, the “ConocoPhillips’ Judgment”):




 17 See Phillips Petroleum Company Venezuela Limited et al. v. Petróleos De Venezuela, S.A., et al., C.A. No. 1:18-
 cv-03716 (S.D.N.Y. 2018).



                                                        26
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 29 of 73 PageID #: 9395
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



           Plaintiff(s)              Defendant(s)18                        Confirmed Amount
                                                             $1,498,399,209, plus simple interest at a rate of
  Phillips Petroleum
                                  Corpoguanipa, S.A.         3-month LIBOR, running from April 26, 2018 to
  Company Venezuela
                                  and PDVSA                  August 22, 2018 (and the Federal Judgment Rate
  Limited
                                                             thereafter)
                                                             $434,884,356, plus simple interest at a rate of
  ConocoPhillips                  PDVSA Petroleo.            12-month LIBOR, running from April 26, 2018
  Petrozuata B.V.                 S.A. and PDVSA             to August 22, 2018 (and the Federal Judgment
                                                             Rate thereafter)
  Phillips Petroleum
                                                             $231,200, plus simple interest at a rate of 12-
  Company Venezuela               PDVSA, PDVSA
                                                             month LIBOR, running from April 26, 2018 to
  Limited and                     Petroleo. S.A, and
                                                             August 22, 2018 (and the Federal Judgment Rate
  ConocoPhillips                  Corpoguanipa, S.A.
                                                             thereafter)
  Petrozuata B.V.

            52.       On July 27, 2021, I received a signed letter from counsel to ConocoPhillips (which

 supplemented prior letters received from ConocoPhillips on June 25, 2021 and July 27, 2021)

 asserting that the amount of the ConocoPhillips’ Judgment that remains outstanding totals

 $1,287,664,420 as of July 20, 2021. Based on information provided to me by ConocoPhillips,

 ConocoPhillips has received (or seized) at least $753,998,726 in consideration from PDVSA on

 account of the ConocoPhillips’ Judgment. The following chart shows the reported payments and

 the applicable conversion rate to U.S. Dollars:

                                Date received                  Amount Received
                                  8/18/2018                     $288,337,707.33
                                  9/25/2018                     $100,000,000.00
                                 11/14/2018                     $100,000,000.00
                                   2/8/2019                      $88,553,673.00
                                  5/23/2019                      $88,553,673.00
                                  8/23/2019                      $88,553,673.00
                                         Total:                 $753,998,726.33

            53.       My Advisors and I have reviewed the information provided by ConocoPhillips and,

 based on the information received, have determined that ConocoPhillips has accurately accounted

 for the disclosed payments and the accrual of interest at the Federal Judgment Rate. Further, the


 18   Each defendant is jointly and severally liable for the full amount of the award.



                                                              27
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 30 of 73 PageID #: 9396
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 Venezuela Parties have indicated that they have reached an agreement with ConocoPhillips

 regarding the outstanding amount of ConocoPhillips’ Judgment.

          3.     PDVSA 2020 Bondholders & CITGO Holding Pledge

          54.    In exercising my duties as set forth in the May 2021 Order, I am cognizant of the

 fact that the shares in CITGO Holding, which are 100% held by PDVH, are or may be subject to

 the Structurally Senior Liens. Treatment and resolution of the Structurally Senior Liens may have

 a material impact on the sale process and the potential for a value-maximizing Sale Transaction as

 such liens create uncertainty for Potential Bidders as to their ability to acquire an interest in CITGO

 upon consummation of a Sale Transaction. Accordingly, my Advisors and I have considered the

 Structurally Senior Liens in developing the Sale Procedures Order. I summarize my findings

 below.

         As discussed in greater detail in Petroleos de Venezuela S.A. v. MUFG Union Bank, N.A.,
          495 F.Supp.3d 257 (2020) (the “PDVSA 2020 Bondholder Decision), PDVSA issued two
          series of bonds due 2017 in the aggregate principal amount of $9,150,000,000 (the “2017
          Bonds”). The 2017 Bonds were scheduled to mature in April and November of 2017. In
          anticipation of an inability to repay the 2017 Bonds, and to avoid a potential default
          thereunder, Venezuela structured a bond-swap transaction (the “Exchange Offer”)
          whereby the 2017 Bonds were exchanged for notes scheduled to come due in 2020
          (the “PDVSA 2020 Bonds” and any such holder, the “PDVSA 2020 Bondholders”). In
          connection with the Exchange Offer, and as agreed to by the government of Venezuela at
          the time, the PDVSA 2020 Bonds were secured by a pledge of 50.1% of the equity in
          CITGO Holding held by PDVH (the “CITGO Holding Pledge”). See PDVSA 2020
          Bondholder Decision at 1.
         According to the PDVSA 2020 Bondholder Decision, the District Court for the Southern
          District of New York found that PDVSA paid the first two installments of the principal
          payments on the PDVSA 2020 Bond in 2017 and 2018, and made interest payments in




                                                   28
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 31 of 73 PageID #: 9397
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



        2017, 2018, and the first half of 2019. However, PDVSA failed to make required payments
        on October 27, 2019, and thus defaulted on its obligations under the PDVSA 2020 Bonds.
       Thereafter, the Republic, PDVSA, and PDVSA Petróleo, S.A. sought a declaratory
        judgment finding that the PDVSA 2020 Bonds and related agreements (including the
        CITGO Holding Pledge) were null and void ab initio because they were entered without
        proper approval from Venezuela’s National Assembly in violation of the Republic’s
        constitution. In response, MUFG Union Bank, N.A., as trustee for the PDVSA 2020
        Bonds, and GLAS Americas LLC, as collateral agent, sought an order finding that PDVSA
        was in default under the PDVSA 2020 Bonds.
       The litigation culminated in the PDVSA 2020 Bondholder Decision that awarded the
        PDVSA Bondholders’ a judgment in the amount of $1,924,126,058 as of December 1,
        2020. See Judgment Pursuant to Fed. R. Civ. P. 54(b), Case 1:19-cv-10023-KPF, entered
        December 1, 2020 (D.I. 229).         However, as of the date hereof, the PDVSA 2020
        Bondholders’ ability to exercise the CITGO Holding Pledge remains stayed pending appeal
        of the PDVSA 2020 Bondholder Decision.
        55.     As a result of the CITGO Holding Pledge, the PDVSA 2020 Bondholders may be

 able to exercise remedies with respect to the 50.1% interest in CITGO Holding stock secured

 thereunder should the current stay pending appeal of the PDVSA 2020 Bondholders Decision

 cease to remain in force. I believe that the impact of this potentiality on the viability of any sale

 process for the PDVH Shares is obvious and inevitable and will likely need to be addressed prior

 to or in conjunction with any actionable bids being received.

        4.      RTSA Loan & RTSA Pledge

        56.     Similar to the CITGO Holding Pledge, a purported pledge in favor of RTSA poses

 similar risk to Potential Bidders. On August 31, 2018, RTSA filed a motion [D.I. 100] (the “RTSA

 Motion”) seeking to intervene in these proceedings to protect its interest in a purported pledge

 from PDVH of 49.9% of the equity of CITGO Holding (the “RTSA Pledge”) pursuant to a pledge




                                                  29
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 32 of 73 PageID #: 9398
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 agreement among PDVH, PDVSA, and RTSA. The Court granted RTSA’s Motion to intervene

 on December 12, 2019 [D.I. 154].

         57.      In RTSA’s Motion, RTSA alleged that the RTSA Pledge secured “certain

 obligations owed by PDVSA and its affiliates”, but did not specify the amount owed. Publicly

 available information suggests that, at the time, the RTSA Pledge secured a $1.5 billion loan

 (the “RTSA Loan”) made in 2016. Since then, in March of 2020, RTSA announced it was ceasing

 operations in Venezuela and selling, closing, or liquidating all of its assets related to Venezuela.19

         58.      According to the RTSA Motion, the RTSA Pledge provides RTSA with a number

 of remedies upon the occurrence of certain events, such as a bankruptcy or insolvency event in

 relation to PDVSA or PDVH, a change in the ownership chain including PDVH and the CITGO

 entities, and the occurrence of any event that has or is reasonably likely to have a material adverse

 effect on PDVSA’s ability to perform under its commercial agreements. According to RTSA, in

 the event of such occurrences, the RTSA Pledge provides RTSA with certain remedies, including,

 (i) proceeding by suit to foreclose the agreement and sell the pledged CITGO Holding stock,

 (ii) triggering the sale of the pledged CITGO Holding stock at a public or private sale, and

 (iii) collecting all profits on the pledged CITGO Holding stock.

         59.      As of the date hereof, neither my Advisors nor I have been able to ascertain the

 outstanding balance, if any, under the RTSA Loan or any other obligations purported to be secured

 by the RTSA Pledge. Publicly available information suggests that the RTSA Loan was repaid in

 full. Following discussions with CITGO’s management team, I understand that the RTSA Loan

 was scheduled to mature in November of 2020 and that CITGO is not aware of any events of



 19     See https://www.spglobal.com/platts/en/market-insights/latest-news/oil/032820-rosneft-to-cease-venezuela-
 operations-sell-assets-to-russian-government.



                                                       30
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 33 of 73 PageID #: 9399
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 default or extensions thereunder, suggesting the RTSA Loan was repaid or otherwise satisfied in

 2020. Further, following discussions with the Venezuela Parties, my Advisors and I understand

 that the RTSA’s interest in the RTSA Pledge may have been assigned or otherwise transferred to

 a third-party. If such assignment occurred without OFAC’s authorization and in violation of

 OFAC regulations, the lien on CITGO Holding’s shares granted under the RTSA Pledge may be

 void or subject to avoidance. However, in light of RTSA’s potential remedies, I believe that

 uncertainty as to the amount outstanding may unfairly chill bidding. Accordingly, the Sale

 Procedures Order provides a mechanism to assist me and the Sale Process Parties in obtaining

 information regarding any outstanding amounts that RTSA purports may still be secured by the

 RTSA Pledge by requiring that RTSA (and PDVSA) to declare any amounts owed or risk that the

 shares will be sold free and clear of the RTSA Pledge upon further entry of an order approving the

 Sale Transaction by the Court. See ⁋⁋ 35-37 of the Sale Procedures Order.

        5.      Additional Judgment Creditors of Venezuela and PDVSA

        60.     As the Court is aware, a number of other judgment creditors are seeking to attach

 their judgments against Venezuela and/or PDVSA to the PDVH Shares. The additional judgment

 creditors are at various stages in the attachment process, including two of which that are currently

 under consideration by the Court. See e.g., OI European Group B.V. v. Bolivarian Republic of

 Venezuela, C.A. No. 19-mc-00290-LPS; Northrop Grumman Ship Systems, Inc. v. The Ministry of

 Defense of the Republic of Venezuela, C.A. No. 20-mc-00257-LPS. As of the date of this Report,

 only Crystallex has been granted an order attaching the applicable judgment to the PDVH Shares.

                    III.    CITGO and Sale Process Design Considerations

        61.     As set out in more detail in the Hiltz Declaration, CITGO’s complex corporate and

 capital structure poses a number of challenges to achieving a value-maximizing sale of the PDVH

 Shares, which I have worked to account for in the Sale Procedures Order and the procedures


                                                 31
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 34 of 73 PageID #: 9400
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 contemplated therein. The following section describes, at a high level, CITGO’s complex structure

 and these challenges as they relate to the proposed design of the Sale Procedures Order, which is

 based on information I have obtained from the Sale Process Parties or otherwise obtained through

 public sources.

 A.                CITGO’S Complex Corporate and Capital Structure

         62.       PDVH is the parent company of CITGO Holding, which in turn is the parent

 company of CITGO Petroleum. CITGO Holding and CITGO Petroleum are incorporated in

 Delaware and both have headquarters in Houston, Texas. PDVH and CITGO each have a number

 of   their    own    direct   and   indirect   subsidiaries   organized   in   various   jurisdictions

 (collectively, the “Company” or “CITGO”).

         63.       CITGO operates three complex large-scale petroleum refineries located in Lake

 Charles, Louisiana, Corpus Christi, Texas, and Lemont, Illinois. CITGO’s refining operations are

 supported by an extensive distribution network, which provides access to the Company’s refined

 product end markets. CITGO also has a recognized brand presence at the retail level in the United

 States through its network of locally owned and independently operated CITGO-branded retail

 outlet licensees.




                                                   32
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 35 of 73 PageID #: 9401
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



        64.     The following chart shows, in abridged and annotated form, the corporate and

 capital structure of PDVH in the context of the relevant claims and interests described in the prior

 Section:




        65.




                                                 33
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 36 of 73 PageID #: 9402
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345




 B.            CITGO Sale Process Design Considerations

        66.    The potential for a value-maximizing Sale Transaction is complicated by the

 corporate and capital structure of CITGO set out above, the number of interested parties in the

 Crystallex Case, and the other dynamic and internationally sensitive circumstances implicating a

 potential sale of the PDVH Shares. The combination of these factors create unique challenges to

 achieving a value-maximizing Sale Transaction. I believe the Sale Procedures Order strikes an

 appropriate balance between these challenges, which are described in greater detail below.




 20




 21




                                                34
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 37 of 73 PageID #: 9403
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



           1.    OFAC Considerations

           67.   As has been briefed in numerous pleadings before the Court in the Crystallex Case

 and other associated cases, the PDVH Shares and other CITGO assets are “blocked property”

 pursuant to applicable OFAC regulations.             See e.g., 31 CFR § 591.201, § 591.407,

 § 591.509. Uncertainty surrounding what, if any, transaction OFAC will ultimately license creates

 an overhang that I believe will materially chill bidding. Accordingly, my Advisors and I have

 worked extensively to coordinate with the USG, including OFAC, in developing the Sale

 Procedures Order.     While the USG’s policy process and consideration of a potential Sale

 Transaction remains ongoing, I will continue to proactively engage with the USG’s representatives

 following entry of the Sale Procedures Order and will seek explicit guidance or authorization from

 OFAC with respect to a potential Sale Transaction that is public or can be shared with Potential

 Bidders.

           68.   Following my interactions with the USG, including OFAC, which are described in

 detail above, it is my belief and the belief of my Advisors that the Court’s entry of the Sale

 Procedures Order would assist with prompting USG action. In paragraph 6 of the proposed Sale

 Procedures Order, I have suggested a proposal for prompting the USG to provide their input into

 the process at the proposed Initial Status Conference. Alternatively, the Court could, on a more

 expedited basis, consider issuing the USG an order to show cause as to why the Court should not

 enter a sale procedures order that directs the Special Master to immediately prepare for and launch

 the Marketing Process or why such order would not be vested with the authority to transfer such

 shares.

           2.    Illustrative Clearing Price

           69.   Based on a review of information provided or otherwise available to me, a bidder

 will likely have to submit a bid with an implied total enterprise value of at least              to


                                                 35
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 38 of 73 PageID #: 9404
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 generate sufficient consideration for Crystallex’s Judgment to be satisfied in full (subject to certain

 exclusions and potential working capital adjustments), and ultimately                                if

 ConocoPhillips’s judgment is added to the Sale Transaction by the Court (subject to certain

 exclusions and potential working capital adjustments). See Hiltz Declaration at ⁋19. Any

 additional judgments added to the Sale Transaction by the Court will further increase the clearing

 price.

          70.   Although neither my Advisors nor I have conducted a valuation of the PDVH

 Shares or CITGO, the illustrative clearing price is useful for the purposes of illustrating the

 importance of obtaining a Bid that results in sufficient proceeds to satisfy the relevant claims and

 interests described above. Bids with an implied enterprise value below the illustrative clearing

 price will likely require a compromise of claims for less than their face value before a Potential

 Bidder is willing to pay any material value for the PDVH Shares.

          3.    Structurally Senior Liens

          71.   As described above, resolution of the Structurally Senior Liens of the PDVSA 2020

 Bondholders and RTSA will likely be necessary for minimizing uncertainty of the process and

 maximizing the value of any Sale Transaction. I do not believe that credible Potential Bidders will

 be willing to submit a bid for the PDVH Shares without an understanding as to how the Structurally

 Senior Liens will be resolved or otherwise addressed in connection with any Sale Transaction. For

 example, if the CITGO Holding Pledge of the PDVSA 2020 Bondholders remains outstanding

 following any Sale Transaction, the PDVSA 2020 Bondholders could at some point exercise

 remedies against 50.1% of the equity interests of CITGO Holding and ultimately seize a

 controlling stake in CITGO. The would-be purchaser of the PDVH Shares would then be relegated

 to an indirect owner of a minority stake in CITGO. Accordingly, Potential Bidders will either seek

 to have the uncertainty resolved or severely discount their Bids as a result.


                                                   36
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 39 of 73 PageID #: 9405
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



         72.     The purported 50.1% pledge to the PDVSA 2020 Bondholders is further

 complicated by a purported 49.9% pledge in favor of RTSA.                If both the PDVSA 2020

 Bondholders and RTSA exercise remedies, then the buyer of the PDVH Shares will be left with

 no interest in CITGO. In light of these risks, I do not believe that any credible bidder will invest

 their time and resources into submitting a Bid unless and until uncertainty around these

 Structurally Senior Liens is resolved or proposed to be resolved as part of the party’s Bid. See

 Hiltz Declaration at ⁋⁋ 15-16.

         73.     Accordingly, I anticipate that Potential Bidders will either (i) propose a solution to

 addressing or resolving the claims secured by the Structurally Senior Liens in connection with

 their Bid, or (ii) condition their Bid on the resolution of these issues by the Special Master, each

 of which likely require a negotiation to take place with the PDVSA 2020 Bondholders (or RTSA,

 if applicable). For this reason, the Sale Procedures Order is designed to provide my Advisors and

 I with the necessary flexibility to facilitate these discussions.

         4.      COVID-19’s Impact on CITGO’s Business and Operations

         74.     Any serious and credible bidder will need to invest substantial time and resources

 in understanding CITGO’s business in order to formulate a credible Bid, which is complicated by

 the recent industry downturn and justifies a robust marketing process that provides Potential

 Bidders with sufficient time to perform the due diligence and analysis necessary to formulate a

 Bid. See Hiltz Declaration at ⁋ 29. Based on information provided to my Advisors and I by

 CITGO, the novel coronavirus (“COVID-19”) has had an adverse impact on CITGO’s refinery

 utilization and operating margins since the outbreak developed into a pandemic in March of 2020.

 As a result of governmental stay-at-home orders and other social distancing measures, there was a

 rapid and significant decline in the demand for the refined petroleum products that CITGO

 manufactures and sells. Further, concerns over the negative effects of COVID-19 on global


                                                   37
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 40 of 73 PageID #: 9406
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 economic and business prospects have contributed to increased market and oil price volatility, both

 of which have had a negative impact on CITGO’s business and operations.

        75.     As a result of COVID-19, CITGO Petroleum’s adjusted EBITDA dramatically

 declined from $1.92 billion and $1.18 billion in 2018 and 2019, respectively, to negative $432

 million in 2020.



        76.




        77.     Further, in consultation with my Advisors, I expect Potential Bidders will be

 focused on CITGO’s recovery from the recent downturn in the refining industry, with a particular

 focus on the impact of new variants of the COVID-19 virus, such as the Delta variant, which have

 been widely reported to spread more easily than previous strains of the virus.

        78.     Guiding bidders through CITGO’s recent financial performance and future

 projections will require substantial work and time on both the part of myself and my Advisors, and

 the CITGO management team. The proposed Marketing Process is designed to address such

 requirements by providing ample time for Potential Bidders to perform necessary due diligence.

        5.      Management and CITGO’s Cooperation

        79.     Given the size and complexity of any potential Sale Transaction, the cooperation

 of CITGO’s management team will be critical to value maximization and the successful


                                                 38
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 41 of 73 PageID #: 9407
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 implementation of the Sale Procedures. Further, it will be an expected component of any process

 by Potential Bidders and crucial to obtaining actionable bids that are not subject to ongoing

 “diligence outs.” To date, my Advisors and I have engaged constructively with CITGO’s counsel

 and representatives since my appointment as Special Master, including two productive meetings

 held with the most senior members of CITGO’s management team on July 1, 2021. I am hopeful

 and optimistic that the CITGO management team will continue to support my Advisors and I in

 the exercise of my duties pursuant to the Sale Procedures Order.

        80.     However, out of an abundance of caution, due to the potential for a negative impact

 on the sale process, the Sale Procedures Order contains cooperation provisions that would compel,

 if it becomes necessary, the cooperation of the CITGO management team. See ⁋⁋ 32-33 of the Sale

 Procedures Order. I believe that these provisions, which, hopefully, will never need to be enforced

 by the Court, are appropriate and send a positive message to Potential Bidders that, if they invest

 their time and resources into formulating a Bid, they will have access to and receive the necessary

 cooperation from the CITGO management team. For the avoidance of doubt, I do not intend to

 employ this relief at the whim of Potential Bidders. Instead I will rely heavily on the counsel of

 my Advisors to ensure that requests of Potential Bidders for information or access are measured

 and reasonable and not designed to frustrate the process, pursue ulterior motives, or unnecessarily

 burden CITGO or its employees.

        6.      Ability to Purchase A Controlling Stake in CITGO

        81.     In my discussions with the Venezuela Parties, they have sought to characterize my

 recommended process as one that is indubitably structured to ensure that 100% of the PDVH

 Shares are sold. This could not be farther from the truth. Based on my review and analysis of

 available information and discussions with my Advisors, I believe that Potential Bidders are much

 more likely to (a) participate in the process, and (b) pay more for a controlling stake in CITGO


                                                 39
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 42 of 73 PageID #: 9408
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 than they would for a minority stake, particularly if PDVSA remains the majority shareholder of

 the Company. See Hiltz Declaration at ⁋⁋ 22-23. As a result, uncertainty around the ability of

 Bidders to submit Bids and ultimately consummate a transaction for a majority stake or full-

 company bid will discourage value-maximizing Bids from being submitted. Accordingly, I have

 recommended Bidding Procedures that do not place a restriction or limitation at the outset of the

 Marketing Process as to the percentage of PDVH Shares that Potential Bidders could include in

 their Bid. Instead, on the back-end, the Bidding Procedures contain specific procedures for the

 consideration and evaluation of Bids once they are received.

        82.     I am also cognizant of the interests of the Venezuela Parties, and the Court’s

 January 2021 Ruling which called for the design of sale procedures that result in the sale of only

 so many shares as are necessary to be sold. Cf. May 2021 Order at ⁋ 2 with section 324 of the

 Delaware General Corporation Law (permitting a “sufficient” amount of shares to satisfy the

 applicable debt to be sold) and 28 U.S.C. §§ 2001, 2004 (granting Federal District Courts broad

 power to order the sale of shares independent of section 324 of the Delaware General Corporation

 Law). As further discussed in paragraphs 31 to 33 of the Hiltz Declaration, the Sale Procedures

 Order balances these competing considerations through the appointment of a Stalking Horse

 Bidder, an overbid process and related procedures for comparing Bids for varying percentages of

 the PDVH Shares based on the implied equity value of the applicable Bids.

        7.      Broader Powers and Process May Ultimately Be Required

        83.     I do not believe that entry of the proposed Sale Procedures Order (or the Court’s

 January 2021 Ruling) will limit the Court’s broad power and authority to enforce its judgment or

 otherwise supplement its prior orders, particularly in response to a change in circumstances or if

 implementation of the prior order becomes infeasible. Federal courts have inherent authority “to

 manage their own affairs so as to achieve the orderly and expeditious disposition of cases.” See


                                                40
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 43 of 73 PageID #: 9409
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (quoting Link v. Wabash R. Co., 370 U.S. 626,

 630–631 (1962)); Lemon v. Kurtzman, 411 U.S. 192, 200 (1973) (“In shaping equity decrees, the

 trial court is vested with broad discretionary power.”); see also Swann v. Charlotte-Mecklenburg

 Bd. of Educ., 402 U.S. 1, 15 (1971) (Where “a right and a violation have been shown, the scope of

 a district court's equitable powers to remedy past wrongs is broad, for breadth and flexibility are

 inherent in equitable remedies.”). The Court’s inherent power to enforce its judgments is further

 bolstered by the All Writs Act. This authority includes the power to enforce and protect federal

 court orders, including against non-parties. See United States v. New York Tel. Co., 434 U.S. 159,

 172 (1977) (“This Court has repeatedly recognized the power of a federal court to issue such

 commands under the All Writs Act as may be necessary or appropriate to effectuate and prevent

 the frustration of orders it has previously issued in its exercise of jurisdiction otherwise obtained”);

 See Berger v. Zeghibe, 666 Fed.Appx. 119, 123 (3d Cir. 2016) (“The All Writs Act authorized the

 District   Court   to   enjoin   Jatinder,   a   nonparty,    because,    as   demonstrated     at   the

 preliminary injunction hearing, she is in a position to frustrate Judgment Creditors’ attempts to

 collect on their judgment by receiving income from Chawla family businesses in which Ravinder

 may have an interest.”); see also Catalytic, Inc. v. Monmouth & Ocean Cty. Bldg. Trades Council,

 829 F.2d 430, 434 (3d Cir. 1987) (holding that the All Writs Act empowers federal courts to enjoin

 nonparties to enforce orders in civil cases). The Court’s broad authority takes on even greater

 significance where, as here, a judgment debtor has an established pattern or practice of delaying

 or attempting to avoid the judgment. See Gregris v. Edberg, 645 F. Supp. 1153, 1157 (W.D. Pa.

 1986) (“The courts of the United States have inherent statutory power and authority to enter such

 orders as may be necessary to enforce and effectuate their lawful orders and judgments, and to

 prevent them from being thwarted and interfered with by force, guile, or otherwise, whether or not




                                                   41
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 44 of 73 PageID #: 9410
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 the person charged with the violation of the judgment or decree was originally a party defendant

 to the action”).

          84.       At this time, I am not asking the Court to approve the tools necessary to address the

 unforeseen contingencies or impediments that may arise in the sale process; however, the Sale

 Procedures Order includes a provision entitling the Special Master to, upon notice of the Sale

 Process Parties, seek to revisit the scope of the Sale Procedures Order and/or revisit the Special

 Master’s mandate. If the circumstance presents itself, my Advisors and I will craft the appropriate

 request tailored to the particular circumstance necessitating any such request to the Court.

                  IV.      Sale Procedures Order and Bidding Procedures Summary

          85.       The Sale Procedures Order, including the bidding procedures and notices attached

 thereto as Exhibit 1 (the “Bidding Procedures”), set forth the proposed procedures for the sale

 and marketing process to be conducted by the Special Master (the “Marketing Process”). As

 noted above, I have developed and designed these procedures, with the assistance of my Advisors,

 with the objective of providing for the best opportunity of achieving a value maximizing Sale

 Transaction. Accordingly, the Bidding Procedures are designed to promote a competitive and

 expedient bidding process and to generate the greatest level of interest in the PDVH Shares.

          86.       The Sale Procedures Order and Bidding Procedures establish the following key

 dates and deadlines for the Marketing Process:

                               Key Event                                                        Deadline

Special Master to Launch Marketing Process and
Establish Data Room in accordance with terms of the Sale                                  Launch (“L”)22
Procedures Order

Deadline to Submit Non-Binding Indications of Interest                                       L+ 45 days

 22 Prior to launch of the marketing process, a notice will be filed on the docket of the Crystallex Case setting forth the
 specific date of each deadline.



                                                            42
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 45 of 73 PageID #: 9411
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                          Key Event                                            Deadline

Deadline to Submit Stalking Horse Bids                                      L+ 90 days

Deadline for Special Master to Designate Stalking Horse
                                                                           L + 150 days
Bidder and Enter into Stalking Horse Agreement
                                                                As soon as reasonably practicable
Deadline for Special Master to File Notice of Stalking
                                                               following designation by the Special
Horse Bidder
                                                                             Master
Deadline to Submit Bids                                                    L + 210 days

Deadline for Special Master to Notify Bidders of Status as
                                                                           L + 217 days
Qualified Bidders

Auction to be conducted at the offices of Potter Anderson
& Corroon LLP (1313 N. Market Street, 6th Floor,
Wilmington, DE 19801-6108) or such other location as is                    L + 230 days
mutually agreeable to the Special Master and each of the
Sale Process Parties
                                                                As soon as reasonably practicable
                                                               following conclusion of the Auction
Deadline to File Notice of Successful Bid
                                                                 or, if no Auction, selection of the
                                                                           Successful Bid
Deadline to File Objections to Sale Transaction                            L + 250 days

Deadline for Parties to Reply to Objections to Sale
                                                                           L + 263 days
Transaction

Sale Hearing                                                               L + 270 days

        87.     In formulating the Marketing Process, in consultation with my Advisors, I balanced

 the need to provide adequate and appropriate notice to parties in interest and Potential Bidders

 with the need to quickly and efficiently run a value-maximizing sale process. The Bidding

 Procedures are tailored to account for the sale process design considerations described in the prior

 Section and are, at their core, designed to promote a competitive and expedient sale process for

 the PDVH Shares that encourages all prospective bidders to submit value-maximizing bids.




                                                  43
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 46 of 73 PageID #: 9412
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



        88.        The material terms of the Sale Procedures Order and Bidding Procedures are

 summarized in the following chart along with an explanation of the rationale underlying certain of

 the provisions:




                                                44
                     Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 47 of 73 PageID #: 9413
                                  CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                          Summary of Sale Procedures Order and Bidding Procedures1

   Term /
                                                Description                                             Primary Rationale and Considerations
  Provision

                                                                Overview of Sale Process

Launch Date &        The Special Master shall launch and conduct the                           As stated above, if we were to proceed based on OFAC’s
Preparation           Marketing Process at the earlier of (i) when (x) the                       public guidance as of today, I do not believe that
Launch Date           Special Master determines, in his sole discretion but in                   Potential Bidders will participate in the process for fear
                      consultation with the Sale Process Parties, (y) the                        of violating such sanctions. See OFAC FAQ 809 (stating
                      Special Master and his Advisors have performed                             that a specific license from OFAC is required “prior to
                      sufficient due diligence necessary or desirable to launch                  conducting an auction or other sale… or taking other
                      a value-maximizing sale process, and (z) the Special                       concrete steps in furtherance of a sale” of shares of a
                      Master is satisfied with the authorization, FAQs, or other                 Government of Venezuela entity (such as the PDVH
                      applicable guidance issued by OFAC regarding the                           Shares). Accordingly, the proposed Sale Procedures
                      launch and viability of the Marketing Process, including                   Order provides for launch of the Marketing Process to be
                      any lack of Executive Branch objection to a potential                      delayed until I am satisfied that Potential Bidders will
                      future order to show cause as to why the launch and                        participate in the Marketing Process because of revised
                      participation of prospective bidders in the Marketing                      guidance or comfort gained from the Court’s Order.
                      Process is not authorized; and (ii) such other time as
                                                                                                In paragraph 6 of the proposed Sale Procedures Order, in
                      ordered by the Court (the date on which the Marketing
                                                                                                 consultation with my Advisors, I have proposed a
                      Process is launched, the “Launch Date”).
                                                                                                 mechanism for soliciting feedback and input from the
                                                                                                 USG with the Court’s assistance, if it becomes necessary.

Preparation          Prior to the Launch Date, the Special Master shall not                    For the same reason as above and following consultation
Launch Date           prepare in a material way for the Marketing Process or                     with the Sale Process Parties, I do not believe that it
                      take material steps toward implementation of the Sale                      makes practical sense for me incur the substantial fees
                      Procedures until the Special Master is satisfied with the                  and expenses that will be necessary to prepare for the

  1This summary is qualified by reference to the Sale Procedures Order (including the Bidding Procedures). To the extent there is an inconsistency between this
  summary and the Sale Procedures Order, the Sale Procedures Order shall govern.



                                                                               45
            Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 48 of 73 PageID #: 9414
                         CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                             Summary of Sale Procedures Order and Bidding Procedures1

 Term /
                                  Description                                    Primary Rationale and Considerations
Provision

             authorization, FAQs, or other applicable guidance issued      ultimate launch of the Marketing Process until I am
             by OFAC regarding preparation for launch of the               satisfied that Potential Bidders will participate in the
             Marketing Process or the launch and viability of the          Marketing Process. Thereafter, I anticipate that it will
             Marketing Process, including any lack of Executive            only take 45 to 90 days to prepare for and ultimately
             Branch objection to a potential future order to show          launch the Marketing Process or in connection with
             cause as to why the launch and participation of               settlement discussions, as needed. As a result, delaying
             prospective bidders in the Marketing Process is not           launch as set forth in the proposed Sale Procedures Order
             authorized (the date on which the Special Master is           will not materially delay the process.
             satisfied, the “Preparation Launch Date”); provided,
             that, notwithstanding the foregoing, the Special Master
             shall be authorized to (i) proactively engage with
             representatives from the Executive Branch (as defined
             below) and to take all steps or actions reasonably in
             furtherance of the issuance of OFAC guidance and/or
             authorization, (ii) proactively engage with the Sale
             Process Parties and their advisors, (iii) prepare for and
             participate in any discussions with the Court and/or any
             hearing held by the Court, including the Initial Status
             Conference, and (iv) participate in any settlement
             discussions with parties regarding a global claims
             waterfall or related issues is so directed by the Court. On
             and after the Preparation Launch Date, the Special
             Master and the Special Master’s Advisors are hereby
             directed to prepare for the Marketing Process and take
             all such preliminary actions in connection therewith,
             including conducting or performing appropriate due
             diligence and related analysis.



                                                              46
               Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 49 of 73 PageID #: 9415
                            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                 Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                      Description                                    Primary Rationale and Considerations
   Provision

Sale Process   The proposed Marketing Process includes two bidding            The proposed two-phase process is intended solicit the
Phases         phases and a call for overbids (and an Auction) pursuant to     best price for PDVH Shares on a per-share basis and
               the Bidding Procedures and the Timeline described above:        subsequently market test any Stalking Horse Bid selected
                                                                               to ensure that any Sale Transaction will be value
                  Phase I: The Special Master will seek Bids for the
                                                                               maximizing.
                   PDVH Shares and may designate a Stalking Horse
                   Bidder based on the bids received on or prior to the       The procedures for comparing Bids based on their
                   Stalking Horse Bid Deadline.                                implied equity value ensures that the Bid ultimately
                                                                               selected as the Successful Bid will be one that is value
                  Phase II: The Special Master will conduct a second
                                                                               maximizing. In evaluating any Bid (including a Stalking
                   phase marketing process seeking Bids that have a
                                                                               Horse Bid), the Special Master will take into account,
                   greater equity value than the equity value implied by the
                                                                               among other things, (i) the treatment of any assumed debt
                   total enterprise value of any Stalking Horse Bid. The
                                                                               and/or treatment of any claims secured by Structurally
                   Special Master will specifically market for any Bids for
                                                                               Senior Liens in calculating the Stalking Horse Implied
                   less than 100% of the shares of PDVH (and also any full-
                                                                               Value, and (ii) conditions or assumptions included the
                   company overbids), provided that a Bid for less than
                                                                               Bid regarding third parties or obligations owed by parties
                   100% must match or falls within an acceptable deviation
                                                                               other than PDVH.
                   from the equity value implied by the Stalking Horse Bid
                   Implied Value. Thereafter the Special Master will          Provides Potential Bidders with roughly 12 weeks from
                   conduct an Auction with appropriate procedures              receiving initial information to conduct diligence to
                   matching the circumstances.                                 submit a Stalking Horse Bid and provides a second
                                                                               opportunity to Bid in the overbid process and ensures that
                  Following the Bid Deadline (and Auction, if applicable),
                                                                               only so many shares as are necessary to be sold are
                   the Special Master will select the highest Qualified
                                                                               actually sold.
                   Bid(s) that the Special Master reasonably believes to be
                   capable of being timely consummated after taking into      Overbid process ensures a final market check for the
                   account the factors set forth in the Bidding Procedures     highest bid prior to a Successful Bid being selected
                   as the Successful Bid.




                                                               47
                 Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 50 of 73 PageID #: 9416
                              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                   Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                        Description                                    Primary Rationale and Considerations
   Provision

Shares to be        Interested parties may submit bids for the purchase and    A value maximizing transaction is one that ensures the
Sold                 sale of up to 100% the PDVH Shares in accordance with       most suitable bidders participate in the process. Suitable
                     the terms and conditions set forth in the Bidding           bidders participate when the offer is enticing. The more
                     Procedures. To avoid any ambiguity, parties may             enticing the offer the greater likelihood of participation.
                     submit bids for less than 100% of the shares of PDVH        Accordingly, the Special Master wishes to make the most
                     so long as such bid satisfies the Attached Judgments.       enticing offer available in the circumstances: an offer of
                                                                                 100% of the PDVH Shares.
                                                                                Notwithstanding the offer of 100% of the PDVH Shares,
                                                                                 Potential Bidders are encouraged to submit any and all
                                                                                 types of Bids consistent with the Bidding Procedures,
                                                                                 which encourages value-maximizing Bids of any sort;
                                                                                 however, foreclosing the option to purchase a controlling
                                                                                 stake or Bids for less than 100% of the PDVH Shares will
                                                                                 discourage bidding.
                                                                                As explained in greater detail in ⁋ 81 of the Report and
                                                                                 ⁋⁋ 21-23 of the Hiltz Declaration, a Bid for 100% of the
                                                                                 PDVH Shares (or at least a controlling stake) is likely to
                                                                                 achieve Bids with a higher implied equity value.
                                                                                 Accordingly, such Bids should be encouraged as value
                                                                                 maximizing.

Designation of          At the conclusion of the first phase of the sale       Designation of a Stalking Horse Bid will promote a
Stalking Horse           process, the Special Master may, in the exercise of     competitive and robust bidding process and will facilitate
Bidder                   his judgment and at his sole discretion, designate a    a final market check and overbid process before a
                         Stalking Horse Bidder and enter into a Stalking         Successful Bid is ultimately selected.




                                                                 48
            Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 51 of 73 PageID #: 9417
                         CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                             Summary of Sale Procedures Order and Bidding Procedures1

 Term /
                                  Description                                     Primary Rationale and Considerations
Provision

                  Horse Agreement in accordance with the terms of          More specifically, designation of a Stalking Horse Bid
                  the Sale Procedures Order and Bidding Procedures.         early in the process, will, among other things, provide
                                                                            transparency and foster competitive bidding by exposing
                 The Special Master will consider all Stalking Horse
                                                                            the highest bid to a subsequent round of bidding, set an
                  Bids received, including any bid that contemplates a
                                                                            easily identifiable bid floor for the remainder of the sale
                  Credit Bid, for designation as a Stalking Horse Bid,
                                                                            process, and facilitate the form of definitive sale
                  but shall not be required to designate any bid as a
                                                                            agreement that other bidders can utilize in submitting
                  Stalking Horse Bid.
                                                                            their Bids.
                 The Special Master may, subject to the Bidding
                                                                           The Stalking Horse Bid Protections are reasonably
                  Procedures and approval of the Court:
                                                                            calculated to incentivize Potential Bidders to participate
                 establish an initial overbid minimum and subsequent       in a competitive bidding process, designed to encourage
                  bidding increment requirements not to exceed              robust bidding by compensating a bidder whose
                  5.00% of the Stalking Horse Bid Implied Value,            definitive agreement in connection with a Sale
                  subject to adjustment for any Bids for a lesser           Transaction is terminated for the risks and costs incurred
                  percentage of the PDVH Shares than the Stalking           in signing and announcing an agreement for a transaction
                  Horse Bid;                                                that may not ultimately be completed, and reasonably
                 offer any Stalking Horse Bidder a break-up fee in an      calculated so as to not unreasonably deter Qualified
                  amount agreed to by the Special Master in                 Bidders from submitting a Qualified Bid.
                  consultation with the Sale Process Parties but not to    Finally, selection of a Stalking Horse Bid will provide
                  exceed 3.0% of the Stalking Horse Bid Implied             certainty that a Sale Transaction will take place, meeting
                  Value (a “Termination Payment”) payable either            the expectations of certain parties that relief granted by
                  (a) in the event that an overbid is consummated, out      the Court with respect to their Attached Judgment claims
                  of the proceeds from the consummation of such             will be honored through to remedy.
                  overbid and (b) by PDVH, CITGO Holding, and
                  CITGO Petroleum in circumstances where any of
                  PDVH, CITGO Holding, and/or CITGO Petroleum



                                                            49
            Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 52 of 73 PageID #: 9418
                         CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                              Summary of Sale Procedures Order and Bidding Procedures1

 Term /
                                  Description                               Primary Rationale and Considerations
Provision

                  is materially responsible for the events that give rise
                  to a Termination Payment;
                 provide that, if the Stalking Horse Bidder bids on
                  PDVH Shares at the Auction, the Stalking Horse
                  Bidder will be entitled to a credit in the amount of
                  its Termination Payment against the increased
                  purchase price for the PDVH Shares;
                 provide for the reimbursement of reasonable and
                  documented fees and expenses actually incurred by
                  the Stalking Horse Bidder by PDVH, CITGO
                  Holding and CITGO Petroleum solely under certain
                  circumstances in which the transactions
                  contemplated by the Stalking Horse Agreement are
                  not consummated;
                 provide that any sale order will seek to transfer the
                  PDVH Shares free and clear of any claims upon
                  them; and
                 in consultation with the Sale Process Parties, provide
                  other appropriate and customary protections to a
                  Stalking Horse Bidder.
                 The Special Master is authorized to offer the
                  Stalking Horse Bid Protections at his sole discretion
                  if he determines that such Stalking Horse Bid
                  Protections would be in furtherance of a value
                  maximizing transaction and argue that any sale order


                                                               50
                 Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 53 of 73 PageID #: 9419
                              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                    Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                         Description                                    Primary Rationale and Considerations
   Provision

                         shall seek to transfer the PDVH Shares free and clear
                         of any claims upon them.

Credit Bidding      Crystallex and any other party holding an attached          The Court has authorized Crystallex to credit bid the D.C.
                     judgment may submit a Credit Bid under the following         Judgment. See May 27th Order.
                     conditions:
                                                                                 The conditions imposed for submitting a Credit Bid
                      Any Credit Bid must include a cash component or            ensures that the Sale Transaction selected as the
                        other funding mechanism sufficient to pay (or             Successful Bid will ultimately be feasible.
                        otherwise contemplate payment in full in cash in a
                                                                                 The Sale Procedures Order authorizes parties with
                        manner acceptable to the Special Master): (i) any
                                                                                  Attached Judgments, including Crystallex, to Credit Bid
                        applicable Termination Payment, (ii) all Transaction
                                                                                  in a way that does not deter bidding and will provide
                        Expenses, and (iii) all obligations secured by senior
                                                                                  certainty in the implementation of the sale process.
                        liens on the PDVH Shares (if any); and
                        Any party seeking to submit a Credit Bid must cause
                         two of its representatives to each submit a sworn
                         statement and affidavit unequivocally and
                         unconditionally stating (i) the amount of such
                         party’s judgment as of the date of the Credit Bid and
                         (ii) that such representative submits to the personal
                         jurisdiction of the Court in connection with making
                         such statement and affidavit.

Criteria for        The Special Master may select, in the exercise of his       The Bidding Procedures provide parties with notice of
Selecting            judgment, and recommend to the Court for confirmation        the clear framework that the Special Master will utilize
Successful Bid       the highest bid resulting from the public process            to ultimately select the Successful Bid. I believe that an
                     described above that the Special Master reasonably           open and transparent process is important for all
                     believes to be capable of being timely consummated


                                                                    51
                 Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 54 of 73 PageID #: 9420
                              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                   Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                        Description                                     Primary Rationale and Considerations
   Provision

                     after taking into account the factors set forth in the       participants, including Potential Bidders and the Sale
                     Bidding Procedures.                                          Process Parties.
                    The Special Master may, in consultation with the Sale       The flexibility in selecting the highest bid capable of
                     Process Parties and in accordance with the Bidding           being timely consummated after taking into account the
                     Procedures, identify the highest Qualified Bid capable       factors set forth in the Bidding Procedures ensures that I,
                     of being timely consummated, other than the Stalking         in consultation with the Sale Process Parties, may select
                     Horse Bid, if any, as the Successful Bid. If a Stalking      the best overall bid and am not forced to select a bid that
                     Horse Bid was designated in such a case, the Special         is not feasible. Common reasons that a Bid may not be
                     Master will designate the Stalking Horse Bid as a Back-      feasible include risks associated with Qualified Bidders’
                     Up Bid. If a Sale Transaction with a Successful Bidder       financing source(s) (particularly if it is contingent) or
                     is terminated prior to the Back-Up Bid Expiration Date,      regulatory risks, such as antitrust, OFAC, or CFIUS
                     the Back-Up Bidder shall be deemed a Successful              concerns. Upon receipt of any such Bids, my Advisors
                     Bidder and shall be obligated to consummate the Back-        and I will review and evaluate these such Bids in
                     Up Bid as if it were a Successful Bid.                       consultation with the Sale Process Parties.

Court Approval      Following selection of the Successful Bid, the Special      Although the Special Master is granted flexibility to
of Sale              Master will submit the proposed Sale Transaction to the      conduct and implement the Sale Procedures Order, any
Transaction          Court for approval.                                          Sale Transaction is subject to approval by the Court.

                                                      Mechanics of Sale Process

Non-Binding         Parties wishing to participate in the sale of PDVH          To maximize participation of credible and eligible
Indications of       Shares are encouraged to submit a Non-Binding                bidders, I believe it makes sense to implement certain
Interest             Indication of Interest that identifies the percentage of     procedural characteristics of a traditional sale process.
                     PDVH shares they are seeking to purchase. The Special        The proposed requirements of a Non-Binding Indication
                     Master requests (and strongly encourages) Potential          of Interest are intended to collect information necessary
                     Bidders to include in their Non-Binding Indication of        to ensure that a Potential Bidder will be able to



                                                                 52
                   Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 55 of 73 PageID #: 9421
                                CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                     Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                          Description                                    Primary Rationale and Considerations
   Provision

                       Interest, at a minimum, the items enumerated in the         successfully close a Sale Transaction if selected as the
                       Bidding Procedures.                                         Successful Bidder.     The information requested is
                                                                                   customary of a traditional sale process and/or may
                                                                                   become necessary in light of the regulatory approvals
                                                                                   required to consummate a Sale Transaction in light of the
                                                                                   circumstances.

Form and              To be considered for selection as a Stalking Horse Bid     Implementation of these procedural characteristics of a
Content of a           and/or to constitute a “Qualified Bid,” a Bid must          traditional sale process will ensure that my Advisors and
Bid                    include, at a minimum, the items enumerated in the          I have adequate information with respect to all Bids.
                       Bidding Procedures.
                                                                                  These procedures further encourages participation of
                                                                                   credible and eligible bidders

Mandatory             Solely if the Court has approved of the Special Master     If a Stalking Horse Bid has been selected, the Mandatory
Requirements           entering into a Stalking Horse Agreement and such           Requirements are intended to provide for a true market-
of Qualified Bid       Stalking Horse Agreement has been executed, no other        test of such Stalking Horse Bid.
                       Bid shall be considered a Qualified Bid unless such Bid
                                                                                  The Mandatory Requirements further encourage
                       meets the following “Mandatory Requirements” set
                                                                                   Potential Bidders to submit topping bids that satisfy as
                       forth in the Bidding Procedures:
                                                                                   much or more of the Attached Judgments than the
                          The Bid must have a greater Implied Value than the      Stalking Horse Bid (or the same amount of the Attached
                           Stalking Horse Bid Implied Value or be within a         Judgments for less of the PDVH Shares).
                           range of such Implied Value which, in the Special
                           Master’s judgment, is sufficient to meet the
                           requirements of obtaining a value maximizing Sale
                           Transaction;




                                                                   53
                 Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 56 of 73 PageID #: 9422
                              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                     Summary of Sale Procedures Order and Bidding Procedures1

   Term /
                                          Description                                     Primary Rationale and Considerations
  Provision

                        In addition to the minimum amount of consideration
                         necessary to satisfy the foregoing requirement, the
                         Bid must provide for additional consideration
                         sufficient to pay in full in cash all Stalking Horse Bid
                         Protections, including any Termination Payment
                         and Expense Reimbursement amounts payable;
                    The Bid must provide for either (i) sufficient proceeds
                     to pay no less of the Attached Judgments than the
                     Stalking Horse Bid or (ii) proceeds in excess of the
                     proceeds provided for in the Stalking Horse Bid after
                     payment of all Stalking Horse Bid Protections.

Sale Notice         The Special Master will cause a notice of the sale            The Notice Procedures in the proposed Sale Procedures
Procedures and       process and Bidding Procedures, substantially in the           Order are designed to ensure that each Sale Process Party
Requirements         form attached to the Sale Procedures Order, to be              has ample opportunity to provide input on the form of
                     published (i) following the launch of the sale process,        service and publication notice that I ultimately employ.
                     and (ii) prior to any Auction or designation of any            For example, the proposed form of Sale Notice, which
                     Stalking Horse Bidder as the Successful Bidder, in each        each Sale Process Party has had an opportunity to
                     case for two successive weeks.                                 comment on and provide input on, is attached as
                                                                                    Exhibit 2 to the proposed Sale Procedures Order.
                    A copy of the Sale Procedures Order shall be served by
                                                                                    I believe it makes sense for the Court to approve the form
                     e-mail on counsel to the Venezuela Parties. If any Sale
                                                                                    in advance, with input from the Sale Process Parties, to
                     Process Party believes that further service of the Sale
                                                                                    mitigate “foot fault” arguments that may be raised later.
                     Procedures Order, the Sale Notice or any additional
                     publication or notice is necessary or appropriate, such       Section 324 of the Delaware Corporation Law proscribes
                     Sale Process Party shall, within 10 calendar days of           certain notice and service requirements for notice of any
                     entry thereof, provide the Special Master with a specific      Auction, which I have incorporated into the Proposed
                     list of specific actions or service that the Sale Process      Sale Procedures Order to the extent set forth therein. Due


                                                                      54
               Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 57 of 73 PageID #: 9423
                            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                  Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                       Description                                    Primary Rationale and Considerations
   Provision

                   Party believes should be undertaken, subject to order of     to the judgment debtor’s (the Republic’s and PDVSA’s)
                   the Court or with the consent of the Special Master.         active participation in the Crystallex Case and the other
                                                                                unique circumstances and sensitive political issues at
                                                                                play, I believe it is prudent to obtain their input on the
                                                                                specific notice procedures to be incorporated into the
                                                                                proposed Sale Procedures Order with respect to service
                                                                                on and notice in Venezuela (particularly with respect to
                                                                                any required publication notice in Venezuela).

Good Faith        A cash deposit (that is refundable under the                The Court previously held that “bidders will be required
Deposit            circumstances described in the Bidding Procedures) in        to make a substantial good faith deposit, which will be
                   the amount of 10% of the Implied Value of the                refundable to all but the winning bidder. The winning
                   applicable Bid will be paid by:                              bidder may be required to make an additional non-
                                                                                refundable deposit to provide adequate incentive to close
                      the Stalking Horse Bidder upon entry into a Stalking
                                                                                the deal.” The Good Faith Deposit limits the execution
                       Horse Agreement, unless otherwise agreed to by the
                                                                                risk and ensures that only credible bids that can
                       Special Master, in consultation with the Sale Process
                                                                                ultimately be consummated are taken into consideration.
                       Parties and the Stalking Horse Bidder; and
                                                                                (See ⁋37 of the Hiltz Declaration).
                      any other Potential Bidder, unless otherwise agreed
                       to by the Special Master, in consultation with the
                       Sale Process Parties and a Potential Bidder;
                       provided that, a Potential Bidder submitting a Credit
                       Bid shall only be required to provide a deposit in the
                       amount of 10% of the cash component of such Bid.

Sale Process      At all times during the bidding process, the Special        Consistent with the Court’s mandate, my Advisors and I
Parties            Master will consult with the Court and the Sale Process      intend to consult with various parties in interest
                   Parties and may do so on an ex parte basis in camera. In



                                                                   55
            Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 58 of 73 PageID #: 9424
                         CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                               Summary of Sale Procedures Order and Bidding Procedures1

 Term /
                                    Description                                   Primary Rationale and Considerations
Provision

                addition, throughout the bidding process, the Special       throughout the sale process and balance competing
                Master and his Advisors will regularly and timely           interests.
                consult with the following parties (through their
                                                                           To maintain the integrity of the sale process and to
                applicable advisors):     (i) the Venezuela Parties,
                                                                            facilitate a competitive, fair and value-maximizing Sale
                including PDVH and CITGO; (ii) Crystallex; and
                                                                            Transaction, I do not believe it is prudent to consult with
                (iii) ConocoPhillips.
                                                                            any Sale Process Party regarding Bids or strategies with
               The Special Master shall use reasonable efforts to timely   respect to Potential Bidders if that Sale Process Party has
                provide copies of any Non-Binding Indications of            also submitted a Bid or expressed any written interest in
                Interest, Bids, Stalking Horse Bids, and other relevant     bidding for any of the assets. For this reason, the Bidding
                documents to the Sale Process Parties, provided that the    Procedures contain a customary and typical limitation on
                Special Master shall not consult with or provide copies     my obligation to consult with any such Sale Process Party
                of any Non-Binding Indications of Interest, Bids, or        that intends to or has submitted a Bid.
                Stalking Horse Bids to any Sale Process Party pursuant
                to the terms of these Bidding Procedures if such Sale
                Process Party has a Bid pending, or has expressed any
                written interest in bidding for the PDVH Shares.
               If a Sale Process Party chooses not to submit any Bid,
                then such party may receive copies of all Bids following
                expiration of the latest possible Bid Deadline (as such
                Bid Deadline may be extended by the Special Master
                pursuant to the terms of these Bidding Procedures);
                provided, that (i) such Sale Process Party shall be
                required to hold any Bids or other documents received
                in strict confidence in accordance with the terms of the
                Special Master Confidentiality Order [D.I. 291], and
                (ii) upon a Sale Process Party’s receipt of a copy of any
                Bid, such Sale Process Party shall thereafter be


                                                               56
              Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 59 of 73 PageID #: 9425
                           CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                 Summary of Sale Procedures Order and Bidding Procedures1

   Term /
                                      Description                                    Primary Rationale and Considerations
  Provision

                  precluded from submitting any bid or other offer for the
                  PDVH Shares. For the avoidance of doubt, if the only
                  Bid that a Sale Process Party receives is a copy of the
                  Stalking Horse Bid designated by the Special Master,
                  such Sale Process Party may submit a Bid like any other
                  Potential Bidder pursuant to the terms of the Bidding
                  Procedures.

                 If the Special Master receives more than one Qualified      To facilitate a value-maximizing Sale Transaction
                  Bid (inclusive of any Stalking Horse Bid) for the PDVH       through the proposed two-phase sale process, the Special
                  Shares, the Special Master will conduct the Auction.         Master will hold an Auction consistent with customary
                                                                               sale procedures if he receives one or more Qualified Bids
                 Only a Qualified Bidder will be eligible to participate at
                                                                               (including any Stalking Horse Bid). The procedures and
                  the Auction, subject to such limitations as the Special
                                                                               forum of such Auction shall be determined by the Special
                  Master may impose in good faith.
Auction                                                                        Master to suit the circumstances and ensure a value
                 The Special Master may, in consultation with the Sale        maximizing Sale Transaction.
                  Process Parties, adopt rules for the Auction, subject to
                  the limitations set forth in the Bidding Procedures, at
                  any time that the Special Master reasonably determines
                  to be appropriate to promote a spirited and robust
                  Auction.

                 As soon as reasonably practicable, the Special Master       Consistent with the January 2021 Ruling, Potential
Data Room         will provide each Potential Bidder access to the Data        Bidders will expect a robust data room to perform due
Access            Room; provided that, such Data Room access and access        diligence.
                  to any other due diligence materials and information




                                                                  57
                  Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 60 of 73 PageID #: 9426
                               CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                     Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                          Description                                    Primary Rationale and Considerations
   Provision

                      may be terminated by the Special Master in his sole
                      discretion at any time for any reason whatsoever.
                     The Special Master may restrict or limit access of any
                      Potential Bidder to the Data Room if the Special Master
                      determines, based on his reasonable judgment (or after
                      consultation with the Sale Process Parties), that certain
                      information in the Data Room is sensitive, proprietary
                      or otherwise not appropriate for disclosure to such
                      Potential Bidder.
                     Each of the Sale Process Parties may recommend to the
                      Special Master documents or additional information to
                      be included in the Data Room.

                                                           Attached Judgments

Satisfaction of      Nothing in the Sale Procedures Order prohibits or in any    The proposed Sale Procedures Order and Bidding
All Attached          way impairs the rights of the Venezuela Parties to satisfy   Procedures are designed to preserve the Venezuela
Judgments             Crystallex’s Judgment (or any other Attached                 Parties’ right to end the sale process through satisfaction
                      Judgment) in full prior to consummation of a Sale            of all Attached Judgments at any time.
                      Transaction. If at any time all Attached Judgments
                      become satisfied in full (or otherwise are consensually
                      resolved), then the Special Master shall cease
                      implementation of the Sale Procedures and seek further
                      orders from the Court.
                     The Sale Process Parties shall remain liable for any
                      Transaction Expenses through the date that is two


                                                                     58
                Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 61 of 73 PageID #: 9427
                             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                   Summary of Sale Procedures Order and Bidding Procedures1

   Term /
                                        Description                                    Primary Rationale and Considerations
  Provision

                    business days after the Special Master receives notice of
                    satisfaction of all Attached Judgments.

Attached           By no later than a date established by the Court, the       Consistent with the Court’s mandate, the Sale Procedures
Judgments           Court will decide which, if any, Additional Judgments        Order provides that the Special Master will implement
                    are to be added to Sale Transaction. Except as otherwise     the sale process in satisfaction of Crystallex’s Judgment
                    ordered by the Court, following the Additional               and any other judgment attached by the Court. In
                    Judgment Deadline, the Special Master shall implement        implementing the Additional Judgment Deadline, the
                    the Sale Procedures, based on the Attached Judgments         Special Master will have the certainty required to
                    as of the Additional Judgment Deadline.                      appropriately implement the sale process in carrying out
                                                                                 his duties.
                   For the avoidance of doubt, the outside date will not
                    impair or in any way limit a person’s or entity’s right to
                    seek attachment to any proceeds following
                    consummation of the Sale Transaction.

                                       Amendments and Additional Powers of Special Master

Additional         If the Special Master, in his sole discretion, but after    Providing a streamlined process for the Special Master to
Guidance from       consultation with the Sale Process Parties, determines       seek additional guidance and/or an amendment to the
the Court           that (i) a material modification or amendment of the Sale    Sale Procedures Order ensures that the Court will be
                    Procedures Order or the Sale Procedures (including the       apprised if an amendment of the Sale Procedures Order
                    Bidding Procedures) that is not otherwise permitted or       becomes warranted under the circumstances.
                    (ii) additional powers or guidance from the Court, is
                    reasonably necessary or desirable for any reason,
                    including to (a) ensure a value maximizing sale process
                    or (b) effectuate a value maximizing sale process
                    through a Sale Transaction, the Special Master may seek



                                                                    59
                  Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 62 of 73 PageID #: 9428
                               CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                     Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                          Description                                   Primary Rationale and Considerations
   Provision

                      such proposed amendment or additional powers or
                      guidance, as applicable, by filing a request or
                      recommendation with the Court with notice to the Sale
                      Process Parties.

Requests of the      In addition to the cooperation provisions in the May       In connection with carrying out his duties, the Special
Special Master        2021 Order, the Sale Process Parties, including CITGO       Master will likely need to request information or make
                      and PDVH, and each of their subsidiaries, including         other requests upon the Sale Process Parties or their
                      their directors, officers, managers, employees, agents,     representatives. Establishing a process to compel
                      and advisors, shall promptly cooperate and comply with      compliance with such requests will streamline the
                      the requests of the Special Master. If the Special Master   process for making any such requests and will mitigate
                      specifically invokes paragraph 32 of the Sale Procedures    the likelihood that potentially uncooperative parties can
                      Order in connection with any such request, then the         jeopardize the process by withholding necessary
                      person or entity that is the subject or recipient of such   information (or otherwise).
                      request shall comply no later than five business days
                      after the date upon which the request was made, unless
                      the Special Master sets a different deadline for which a
                      response is due.
                     If any person objects to a request by the Special Master
                      that specifically invokes paragraph 32 of the Sale
                      Procedures Order, including objections based on a belief
                      that such request is unreasonable, such person shall file
                      a motion with the Court seeking relief from the Special
                      Master’s request. Absent a motion seeking relief from
                      the Court, the Special Master may (but shall have no
                      obligation to) explain the basis of his request to the
                      subject or recipient; provided, that, if requested by the



                                                                     60
                 Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 63 of 73 PageID #: 9429
                              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                    Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                         Description                                      Primary Rationale and Considerations
   Provision

                     subject or recipient, the Special Master shall meet and
                     confer with such person at least one business day before
                     such person’s deadline to file a motion seeking relief
                     from the Special Master’s request.
                    The Special Master may, in his sole discretion,
                     recommend to the Court appropriate sanctions with
                     respect to any person or entity that fails to promptly
                     comply with a request absent a timely request for relief
                     from the Court.

CITGO               If requested by the Special Master, CITGO shall use           As discussed above (see supra ⁋⁋79-80), the cooperation
Management           reasonable efforts to make members of the CITGO                of the CITGO management team is critical to the value
Team                 management team available for meetings with bidders            maximization of the PDVH Shares.
                     or potential bidders, which may include, in the Special
                     Master’s sole discretion, the most senior members of the
                     CITGO management team. The CITGO shall further
                     use reasonable efforts to timely respond to the Special
                     Master’s diligence requests or bidder-specific questions,
                     including, if applicable, by providing accurate and
                     complete due diligence materials, documentation, and
                     backup support requested by the Special Master.

Additional          The Special Master shall have all of the powers and           In connection with implementing the Sale Procedures
Powers of the        duties set forth in prior orders of the Court, including the   Order, I may need to obtain or seek information from
Special Master       May 2021 Order. Without limiting the foregoing, the            third-parties or address unforeseen situation. These
                     Special Master may issue, without limitation, orders,          additional powers will provide the flexibility and
                     subpoenas and interrogatories in the course of                 discretion necessary to address such situations in
                     performing his duties. Further, the Special Master may,        connection with carrying out his mandate under the Sale


                                                                   61
               Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 64 of 73 PageID #: 9430
                            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                  Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                       Description                                    Primary Rationale and Considerations
   Provision

                   in his sole discretion and consistent with Rule 53 of the    Procedures Order and, ultimately, a value maximizing
                   Federal Rules, issue orders to compel delivery of            Sale Process.
                   information from any person or entity in connection
                   with implementing the Sale Procedures, including to
                   ensure a comprehensive and value-maximizing sale
                   process, to ensure that property that is directly or
                   indirectly the subject of the Sale Procedures Order is not
                   transferred or otherwise encumbered by the Venezuela
                   Parties or to determine the amount of claims against the
                   Venezuela Parties. Following consultation with the Sale
                   Process Parties, the Special Master may by order impose
                   on a party any non-contempt sanction provided by Rule
                   37 or Rule 45 of the Federal Rules, and may recommend
                   a contempt sanction against a party and sanctions
                   against a nonparty, consistent with Rule 53(c) of the
                   Federal Rules.

                                                        Additional Provisions

Rosneft           By no later than twenty-one calendar days following         As discussed above (see supra ⁋⁋71-73), the uncertainty
Trading S.A.       entry of the Sale Procedures Order and service thereof       surrounding the outstanding obligations, if any, secured
                   by the Special Master on counsel of record for both (i)      by the RTSA Pledge will likely deter bidding and
                   RTSA and PDVSA, each of RTSA and PDVSA shall                 materially hamper the sale process. Accordingly, the
                   deliver to the Special Master a separate Disclosure          Special Master requires Court authority to confirm the
                   Statement indicating the amount of any outstanding           outstanding obligations, if any, secured thereby.
                   balance of obligations, if any, purported to still be
                   secured by a pledge of the equity of CITGO Holding as



                                                                   62
              Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 65 of 73 PageID #: 9431
                           CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                 Summary of Sale Procedures Order and Bidding Procedures1

   Term /
                                     Description                                      Primary Rationale and Considerations
  Provision

                  well as copies of any documents evidencing any
                  obligations whether now or previously owed.
                 If RTSA or PDVSA fail to respond or otherwise provide
                  sufficient documentation of any alleged obligations, the
                  Special Master shall file a report and recommendation
                  with the Court that includes a proposed order to be
                  issued by the Court in response to the failure of either
                  RTSA or PDVSA to comply with the Sale Procedures
                  Order, which may include, with respect to RTSA, a
                  permanent injunction enjoining RTSA and any entity or
                  person directly or indirectly controlled by RTSA from
                  enforcing any pledge or claim against the equity of
                  CITGO Holding.

Status           Unless otherwise ordered by the Court, the Court will        Regular status conferences will permit interested parties,
Conferences       hold a status conference approximately every thirty days      including the Sale Process Parties, to bring any issues to
                  for the Special Master to provide an update to the Court      the attention of the Special Master and the Court so that
                  and other interested parties regarding implementation of      they may resolve any dispute as early as possible in the
                  the Sale Procedures Order; provided, that, subject to the     process instead of waiting until the Sale Hearing.
                  Court’s availability, the Special Master or the Sale
                                                                               If, on the other hand a party does not bring its complaint
                  Process Parties may request that the status conference
                                                                                or issue to the attention of the Court at a status conference
                  occur more or less frequently or on an as-needed basis;
                                                                                (assuming it cannot be resolved between them and the
                  provided that nothing shall impede the Special Master’s
                                                                                Special Master in lieu of raising it), then the Court may
                  right to meet in camera or share information with the
                                                                                make whatever inference it wishes regarding that party’s
                  Court to provide updates on the process.
                                                                                decision to wait until the Sale Hearing to raise it.




                                                                63
               Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 66 of 73 PageID #: 9432
                            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                  Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                       Description                                      Primary Rationale and Considerations
   Provision

Dispute           All bidders that participate in the sale process shall be     To implement a value maximizing Sale Process,
Resolution         deemed to have (i) consented to the jurisdiction of the        Potential Bidders must have certainty in the outcome of
                   Court to enter any order or orders, which shall be             that process, and the dispute resolution mechanics to be
                   binding in all respects, in any way related to the Sale        implemented in connection with the same, in order to
                   Procedures or Bidding Procedures, the bid process, the         generate the highest offer for PDVH Shares capable of
                   Auction, the Sale Hearing, or the construction,                being timely consummated after taking into account the
                   interpretation, and enforcement of any agreement or any        factors set forth in the Bidding Procedures.
                   other document relating to a Sale Transaction;
                   (ii) waived any right to a jury trial in connection with the
                   same; and (iii) consented to the entry of a final order or
                   judgment in any way related to the same if it is
                   determined that the Court would lack jurisdiction to
                   enter such a final order or judgment absent the consent
                   of the parties.

Communication     The Special Master is authorized and empowered, in his        Communication of the Special Master with third parties,
and Negotiation    sole discretion and at any time, to communicate and, as        including contract counterparties of CITGO, will be
with Third         applicable, negotiate with any bidder, potential bidder,       necessary in connection with implementing the sale
Parties            or governmental or regulatory body. Further, in                procedures and ensuring that any Sale Transaction is
                   consultation with the Sale Process Parties, the Special        feasible, including with respect to negotiation of any
                   Master is authorized and empowered, in his sole                “change-of-control” or other restrictions in any of
                   discretion and at any time, to communicate and, as             CITGO’s contracts.
                   applicable, negotiate with any other person or entity,
                                                                                 At this stage I propose to conduct any negotiations or
                   including any contract counterparty, any indenture
                                                                                  discussions regarding the change, modification, or
                   trustee, administrative agent, or collateral agent, any
                                                                                  amendment of any contract of PDVH or CITGO in
                   PDVSA 2020 Bondholder.
                                                                                  connection with any Bid in cooperation with and the
                                                                                  consent of PDVH and CITGO (as applicable). If this



                                                                 64
              Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 67 of 73 PageID #: 9433
                           CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                 Summary of Sale Procedures Order and Bidding Procedures1

   Term /
                                      Description                                       Primary Rationale and Considerations
  Provision

                 If the Special Master determines it is reasonably               proves to be an unworkable construct, the proposed Sale
                  necessary or desirable to negotiate a change,                   Procedures Order provides that I will seek additional
                  modification, or amendment to, or seek a consent or             guidance or input from the Court at a later date.
                  waiver under, any contract of PDVH, CITGO, or any of
                  their subsidiaries in connection with any Bid or Potential
                  Bid or implementation of the Sale Procedures or any
                  Sale Transaction, including with respect to any “change-
                  of-control” provisions in any contract, the Special
                  Master shall work with PDVH and CITGO, as
                  applicable, to negotiate such change, modification,
                  amendment, consent, or waiver. If either PDVH or
                  CITGO, as applicable, does not cooperate with or
                  otherwise consent to any particular negotiation, change,
                  modification, amendment, consent, or waiver, the
                  Special Master shall seek additional guidance from the
                  Court.

Communication    The Sale Process Parties shall not, directly or indirectly,    For my Advisors and I to effectively oversee the sale
with Potential    contact or otherwise communicate with any potential             process and ensure that all bids are properly and fairly
Bidders           bidders regarding the Sale Procedures Order, the Sale           evaluated, I must be authorized to oversee all
                  Procedures, any bid or potential bid or any Sale                communication with Potential Bidders.          Providing
                  Transaction, other than as expressly permitted in writing       Potential Bidders with a clear and consistent message
                  by the Special Master. For the avoidance of doubt, the          will be critical to obtaining value-maximizing Bids.
                  Sale Procedures Order will not prevent or prohibit
                                                                                 It is my strong preference that PDVH and CITGO work
                  contact or communications in the ordinary course of
                                                                                  cooperatively and constructively with my Advisors and
                  business or consistent with past practice on matters
                                                                                  I with respect to communications with Potential Bidders,
                  unrelated to the Sale Procedures Order, the Sale
                                                                                  but, out of an abundance of caution I believe it is prudent
                  Procedures, any Bid or potential bid or any Sale


                                                                  65
                 Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 68 of 73 PageID #: 9434
                              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                   Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                        Description                                     Primary Rationale and Considerations
   Provision

                     Transaction; provided that such communications (i) do        for the Court to channel all communications with
                     not involve or relate to colluding in connection with a      Potential Bidders through myself and my Advisors.
                     Bid that has been submitted or may be submitted by the
                     applicable Sale Process Party or a Bid by any Potential
                     Bidder; and (ii) are not intended to frustrate the
                     Marketing Process or the Sale Procedures.

Sharing of          Upon giving notice to the applicable Sale Process Party,    My Advisors and I will need to have the discretion to
Information          the Special Master shall be permitted, in his sole           share information related to CITGO with Potential
with Potential       discretion, to share any and all information obtained        Bidders in order facilitate their due diligence. I do not
Bidders              related to the Sale Process Parties, regardless of whether   believe that permitting PDVH or CITGO to control what
                     marked “highly confidential” pursuant to the Special         information may be shared through designations of
                     Master Confidentiality Order [D.I. 291], with any            information as “confidential” or “highly confidential”
                     bidder or potential bidder that has entered into a           will be a workable construct and, accordingly, in the
                     confidentiality arrangement, a form of which will be         proposed Sale Procedures Order I have proposed a
                     attached to the Sale Procedures Order; provided that the     mechanic for sharing such information. As set forth in
                     Special Master shall be authorized to make reasonable        the order, I will exercise reasonable care and use
                     changes to the extent requested by a Potential Bidder.       reasonable efforts to consult with PDVH and CITGO in
                     The Special Master shall exercise reasonable care in         connection with sharing any competitively sensitive
                     providing confidential information to bidders and            information. I am hopeful that none of these provisions
                     Potential Bidders and, if applicable, shall use reasonable   will be necessary, particularly if the CITGO management
                     efforts to consult any Sale Process Party that marks or      team continues to cooperate with my process in
                     designates any information as “Confidential” or “Highly      connection with sharing due diligence information. As
                     Confidential” prior to its disclosure to any Potential       set forth above, it is my strong preference that we work
                     Bidder. The Special Master shall use reasonable efforts      together cooperatively and constructively with respect to
                     to consult PDVH and CITGO in connection with sharing         communications with Potential Bidders, but, out of an
                     competitively sensitive information and, if determined       abundance of caution, I believe it is prudent for the Court
                     to be appropriate by the Special Master, to establish        to authorize the sharing of information in my discretion


                                                                  66
                  Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 69 of 73 PageID #: 9435
                               CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                    Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                         Description                                     Primary Rationale and Considerations
   Provision

                      firewall protections or “clean team” protocols with          pursuant to the procedures set forth in the proposed Sale
                      respect to any Potential Bidder that is a competitor,        Procedures Order.
                      customer or supplier or under such other circumstances
                      as the Special Master determines to be appropriate.

Sharing of           The Special Master shall be authorized to share with the    As a result of the regulatory considerations and
Information           United States information obtained related to the Sale       requirements that impact the Sale Procedures and
with the United       Process Parties and any bidder or potential bidder that      potential consummation of a Sale Transactions, the
States                the Special Master determines, in his sole discretion, is    Special Master requires authority to share information
                      reasonably necessary or desirable in connection with the     with regulators (including OFAC) regarding the same.
                      issuance of any regulatory approval or is reasonably
                      necessary or desirable in connection with
                      implementation of the Sale Procedures and any Sale
                      Transaction, including any guidance or license from
                      OFAC, provided that the Special Master shall request
                      confidential treatment of information shared with the
                      United States that has been designated as confidential or
                      highly confidential by a Sale Process Party.

Judicial             The Special Master is entitled to judicial immunity in      Judicial Immunity is customary for special masters and
Immunity &            performing his duties pursuant to the Sale Procedures        essential for facilitating the retention of my Advisors.
Exculpation           Order, including all actions taken to implement the Sale
                                                                                  I believe the procedures for enforcing the judicial
                      Procedures, and all other orders of the Court. The
                                                                                   immunity and exculpation are also appropriate in light of
                      Special Master’s Advisors are entitled to judicial
                                                                                   my Court proscribed duties and mandate and the absence
                      immunity in connection with all actions taken at the
                                                                                   of customary identification that my Advisors would
                      direction of, on behalf of, or otherwise in connection
                                                                                   receive when advising on a typical transaction.
                      with representation of or advising the Special Master.



                                                                   67
            Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 70 of 73 PageID #: 9436
                         CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                               Summary of Sale Procedures Order and Bidding Procedures1

 Term /
                                    Description                              Primary Rationale and Considerations
Provision

               No person or entity shall be permitted to pursue any
                cause of action or commence or prosecute any suit or
                proceeding against the Special Master or the Advisors,
                or their respective employees, officers, directors,
                attorneys, auditors, representatives, agents, successors
                or assigns, for any reason whatsoever relating to the
                Crystallex Case, implementation of the Sale Procedures,
                or in connection with any Sale Transaction, or the
                performance of the Special Master’s and his Advisors’
                duties pursuant to this Order or any other orders of the
                Court, or any act or omission by the Special Master or
                any Advisor in connection with the foregoing. All
                interested persons and entities, including but not limited
                to the Sale Process Parties, any purchaser or prospective
                purchaser of the shares, and all persons acting in concert
                with them, are hereby enjoined and restrained from
                pursuing any such cause of action or commencing any
                such action or proceeding. If any person or entity
                attempts to pursue any such cause of action or
                commence any suit or proceeding against the Special
                Master or any of the Advisors with knowledge of this
                Order (or continues to pursue or prosecute any cause of
                action, suit or proceeding after having received notice of
                this Order), the Court shall issue an order to show cause
                to such person or entity and a hearing will be scheduled
                to consider appropriate relief, which may include
                payment of fees and expenses incurred by the Special
                Master or any of the Advisors in connection therewith.


                                                                68
               Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 71 of 73 PageID #: 9437
                            CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                   Summary of Sale Procedures Order and Bidding Procedures1

    Term /
                                       Description                                     Primary Rationale and Considerations
   Provision

                   To the maximum extent permitted by applicable law,
                   neither the Special Master nor his Advisors nor their
                   respective employees, officers, directors, attorneys,
                   auditors, representatives, agents, successors and assigns
                   will have or incur, and are hereby released and
                   exculpated from, any claim, obligation, suit, judgment,
                   damage, demand, debt, right, cause of action, remedy,
                   loss, and liability for any claim in connection with or
                   arising out of all actions taken to implement the
                   Marketing Process, Sale Procedures, Bidding
                   Procedures, or Sale Transaction, or the performance of
                   the Special Master’s and his Advisors’ duties pursuant
                   to this Order and all other orders of the Court.

Payment of        The Special Master shall be compensated and                  The payment of Transaction Expenses complies with the
Transaction        reimbursed for all Transaction Expenses.                      May 2021 Order, which set forth certain procedures for
Expenses                                                                         the compensation and reimbursement of expenses by the
                  The Special Master shall have the discretion to seek
                                                                                 Sale Process Parties.
                   from the Court to reallocate payment of any Transaction
                   Expenses if the circumstances require (e.g., if any single
                   Sale Process Party generates an inordinate number of
                   disputes or if a Sale Process Party’s position in a dispute
                   is found to be unreasonable).

Location of       By no later than 30 calendar days after entry of Sale        In its prior pleadings with the Court, PDVSA has stated
PDVH Shares        Procedures Order, the Venezuela Parties, including            that it does not know the location of the actual PDVH
                   PDVSA, shall inform the Special Master as to the              Shares. The purpose of this provision is to ensure that,
                   specific and precise physical location of the PDVH            when it comes time to sell the PDVH Shares, all parties



                                                                    69
            Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 72 of 73 PageID #: 9438
                         CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                               Summary of Sale Procedures Order and Bidding Procedures1

 Term /
                                    Description                                   Primary Rationale and Considerations
Provision

                Shares held by PDVSA or any other facts relevant for        have the appropriate information and can ensure that an
                determining the physical location of the PDVH Shares        appropriate procedure is put in place for issuing new
                held by PDVSA and the custodian of the shares. If the       PDVH Shares, if necessary.
                applicable Venezuela Party is unaware of the location of
                the PDVH Shares, such party shall inform the Special
                Master as such in writing. If at any point thereafter the
                applicable Venezuela Party becomes aware of any
                change in circumstance regarding the location of the
                PDVH Shares, then such party shall update the Special
                Master in writing.
               If the location of the PDVH Shares cannot be located
                with reasonable precision or if the Special Master
                reasonably determines that the custodian of the PDVH
                Shares is unlikely to cooperate in connection with an
                order compelling the person or entity to transfer the
                PDVH Shares in connection with any Sale Transaction,
                the Special Master shall file a recommendation with the
                Court in advance of the Sale Hearing regarding the
                appropriate steps to be taken to ensure that the
                Successful Bidder is able to actually purchase the
                applicable PDVH Shares in connection with the
                applicable Sale Transaction. The Special Master’s
                recommendation may include, if appropriate, an order
                compelling PDVH to issue new certificates or
                uncertificated shares to the applicable Successful Bidder
                and cancel the registration of the shares attached to the
                books of PDVH.


                                                               70
Case 1:17-mc-00151-LPS Document 348 Filed 09/15/21 Page 73 of 73 PageID #: 9439
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345




                                     V.      Recommendation

        89.     I believe that the proposed Sale Procedures Order strikes the appropriate balance

 among the many competing interests in a dynamic and internationally sensitive set of

 circumstances and provides for the best opportunity for achieving a value-maximizing Sale

 Transaction. Accordingly, pursuant to the Court’s May 2021 Order and based on the facts and

 circumstances as I currently understand them, I hereby submit and recommend the proposed Sale

 Procedures Order to the Court. I reserve the right to clarify or supplement any statements made in

 this Report at any time or otherwise respond to any objections or pleadings filed in response to the

 proposed Sale Procedures Order or this Report.



                                               /s/ Robert B. Pincus
                                               Robert B. Pincus
                                               Special Master for the United States District Court
                                               for the District of Delaware




                                                  71
